Exhibit 10.1

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 

SUPPLY AGREEMENT

by and among

PLC SYSTEMS INC.,

PLC MEDICAL SYSTEMS, INC.

and

EDWARDS LIFESCIENCES LLC

dated

[g94161kci001.gif]March 9, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

ARTICLE I Definitions

 

 

 

 

 

 

 

 

 

ARTICLE II Appointment

 

 

 

 

 

 

 

 

 

Section 2.1.

 

Appointment

 

 

 

Section 2.2.

 

Future Laser Power Sources

 

 

 

Section 2.3.

 

Product Accessories.

 

 

 

Section 2.4.

 

Endo Handpiece Inventory.

 

 

 

 

 

 

 

 

 

ARTICLE III Obligations of PLC [a06-9416_1ex10d1.htm#ArticleIii_142937]

 

 

 

 

 

 

 

 

 

Section 3.1. [a06-9416_1ex10d1.htm#Section3_1_LabelingOfLaserPowerSo_143028]

 

Labeling of Laser Power Sources
[a06-9416_1ex10d1.htm#Section3_1_LabelingOfLaserPowerSo_143028]

 

 

 

Section 3.2. [a06-9416_1ex10d1.htm#Section3_2__143022]

 

Manufacturer’s Warranty [a06-9416_1ex10d1.htm#Section3_2__143022]

 

 

 

Section 3.3. [a06-9416_1ex10d1.htm#Section3_3_Insurance__143039]

 

Insurance [a06-9416_1ex10d1.htm#Section3_3_Insurance__143039]

 

 

 

Section 3.4. [a06-9416_1ex10d1.htm#Section3_4_ProductionOfUserManual_143047]

 

Production of User Manuals
[a06-9416_1ex10d1.htm#Section3_4_ProductionOfUserManual_143047]

 

 

 

Section 3.5. [a06-9416_1ex10d1.htm#Section3_5_CostsAndExpenses_PlcSh_143054]

 

Costs and Expenses
[a06-9416_1ex10d1.htm#Section3_5_CostsAndExpenses_PlcSh_143054]

 

 

 

Section 3.6. [a06-9416_1ex10d1.htm#Section3_6_LegalRequirements__143101]

 

Legal Requirements [a06-9416_1ex10d1.htm#Section3_6_LegalRequirements__143101]

 

 

 

Section 3.7. [a06-9416_1ex10d1.htm#Section3_7_Facilities__143106]

 

Facilities [a06-9416_1ex10d1.htm#Section3_7_Facilities__143106]

 

 

 

Section 3.8. [a06-9416_1ex10d1.htm#Section3_8_Inspection_U_143117]

 

Inspection [a06-9416_1ex10d1.htm#Section3_8_Inspection_U_143117]

 

 

 

Section 3.9. [a06-9416_1ex10d1.htm#Section3_9_AdverseExperienceRepor_143121]

 

Adverse Experience Reporting
[a06-9416_1ex10d1.htm#Section3_9_AdverseExperienceRepor_143121]

 

 

 

Section 3.10. [a06-9416_1ex10d1.htm#Section3_10_Records__143124]

 

Records [a06-9416_1ex10d1.htm#Section3_10_Records__143124]

 

 

 

Section 3.11. [a06-9416_1ex10d1.htm#Section3_11_Recall_The_143127]

 

Recall [a06-9416_1ex10d1.htm#Section3_11_Recall_The_143127]

 

 

 

Section 3.12. [a06-9416_1ex10d1.htm#Section3_12_TransferOfRegulatoryA_143135]

 

Transfer of Regulatory Approvals.
[a06-9416_1ex10d1.htm#Section3_12_TransferOfRegulatoryA_143135]

 

 

 

 

 

 

 

 

 

ARTICLE IV Purchase Arrangements [a06-9416_1ex10d1.htm#ArticleIv_143138]

 

 

 

 

 

 

 

 

 

Section 4.1. [a06-9416_1ex10d1.htm#Section4_1_PurchaserOrdersProduct_143148]

 

Purchaser Orders; Product Quantities
[a06-9416_1ex10d1.htm#Section4_1_PurchaserOrdersProduct_143148]

 

 

 

Section 4.2. [a06-9416_1ex10d1.htm#Section4_2_PlacementOfOrders__143211]

 

Placement of Orders [a06-9416_1ex10d1.htm#Section4_2_PlacementOfOrders__143211]

 

 

 

Section 4.3. [a06-9416_1ex10d1.htm#Section4_3_PlcLicense__143215]

 

PLC License [a06-9416_1ex10d1.htm#Section4_3_PlcLicense__143215]

 

 

 

Section 4.4. [a06-9416_1ex10d1.htm#Section4_4_FailureToSupply__143234]

 

Failure to Supply [a06-9416_1ex10d1.htm#Section4_4_FailureToSupply__143234]

 

 

 

Section 4.5. [a06-9416_1ex10d1.htm#Section4_5_TechnologyEscrowAndTra_143246]

 

Technology Escrow and Transfer
[a06-9416_1ex10d1.htm#Section4_5_TechnologyEscrowAndTra_143246]

 

 

 

 

 

 

 

 

 

ARTICLE V Pricing, Shipping, Payment [a06-9416_1ex10d1.htm#ArticleV_143255]

 

 

 

 

 

 

 

 

 

Section 5.1. [a06-9416_1ex10d1.htm#Section5_1_RetrofittedModel3Laser_143300]

 

Retrofitted Model 3 Laser Power Source.
[a06-9416_1ex10d1.htm#Section5_1_RetrofittedModel3Laser_143300]

 

 

 

Section 5.2. [a06-9416_1ex10d1.htm#Section5_2_NewModel3LaserPowerSou_143306]

 

New Model 3 Laser Power Source
[a06-9416_1ex10d1.htm#Section5_2_NewModel3LaserPowerSou_143306]

 

 

 

Section 5.3. [a06-9416_1ex10d1.htm#Section5_3__143315]

 

Shipping; Taxes [a06-9416_1ex10d1.htm#Section5_3__143315]

 

 

 

Section 5.4. [a06-9416_1ex10d1.htm#Section5_4__143320]

 

Payment [a06-9416_1ex10d1.htm#Section5_4__143320]

 

 

 

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

 

ARTICLE VI Termination; [a06-9416_1ex10d1.htm#ArticleVi_143325]

 

 

 

 

 

 

 

 

 

Section 6.1. [a06-9416_1ex10d1.htm#Section6_1__143328]

 

Immediate Termination [a06-9416_1ex10d1.htm#Section6_1__143328]

 

 

 

Section 6.2. [a06-9416_1ex10d1.htm#Section6_2_EffectOfTermination__143332]

 

Effect of Termination
[a06-9416_1ex10d1.htm#Section6_2_EffectOfTermination__143332]

 

 

 

 

 

 

 

 

 

ARTICLE VII Warranties and Indemnification
[a06-9416_1ex10d1.htm#ArticleVii_143842]

 

 

 

 

 

 

 

 

 

Section 7.1. [a06-9416_1ex10d1.htm#Section7_1_Warranties__143849]

 

Warranties [a06-9416_1ex10d1.htm#Section7_1_Warranties__143849]

 

 

 

Section 7.2. [a06-9416_1ex10d1.htm#Section7_2_IndemnificationByPlc__143857]

 

Indemnification by PLC
[a06-9416_1ex10d1.htm#Section7_2_IndemnificationByPlc__143857]

 

 

 

Section 7.3. [a06-9416_1ex10d1.htm#Section7_3__143903]

 

Indemnification by Edwards [a06-9416_1ex10d1.htm#Section7_3__143903]

 

 

 

Section 7.4. [a06-9416_1ex10d1.htm#Section7_4__143915]

 

Indemnification Procedures [a06-9416_1ex10d1.htm#Section7_4__143915]

 

 

 

Section 7.5. [a06-9416_1ex10d1.htm#Section7_5_LimitationsOnLiability_143920]

 

Limitations on Liability
[a06-9416_1ex10d1.htm#Section7_5_LimitationsOnLiability_143920]

 

 

 

 

 

 

 

 

 

ARTICLE VIII Trademarks and Confidentiality; Intellectual Property Rights
[a06-9416_1ex10d1.htm#ArticleViii_143923]

 

 

 

 

 

 

 

 

 

Section 8.1. [a06-9416_1ex10d1.htm#Section8_1_Trademarks__143928]

 

Trademarks. [a06-9416_1ex10d1.htm#Section8_1_Trademarks__143928]

 

 

 

Section 8.2. [a06-9416_1ex10d1.htm#Section8_2_Confidential_143935]

 

Confidential Information [a06-9416_1ex10d1.htm#Section8_2_Confidential_143935]

 

 

 

 

 

 

 

 

 

ARTICLE IX MISCELLANEOUS [a06-9416_1ex10d1.htm#ArticleIx_143941]

 

 

 

 

 

 

 

 

 

Section 9.1. [a06-9416_1ex10d1.htm#Section9_1_Relationship__143951]

 

Relationship [a06-9416_1ex10d1.htm#Section9_1_Relationship__143951]

 

 

 

Section 9.2. [a06-9416_1ex10d1.htm#Section9_2_NoConflict__143955]

 

No Conflict [a06-9416_1ex10d1.htm#Section9_2_NoConflict__143955]

 

 

 

Section 9.3. [a06-9416_1ex10d1.htm#Section9_3_GoverningLaw__143958]

 

Governing Law [a06-9416_1ex10d1.htm#Section9_3_GoverningLaw__143958]

 

 

 

Section 9.4. [a06-9416_1ex10d1.htm#Section9_4_Escalation__144003]

 

Escalation [a06-9416_1ex10d1.htm#Section9_4_Escalation__144003]

 

 

 

Section 9.5. [a06-9416_1ex10d1.htm#Section9_5__144010]

 

Jurisdiction and Consent to Service [a06-9416_1ex10d1.htm#Section9_5__144010]

 

 

 

Section 9.6. [a06-9416_1ex10d1.htm#Section9_6__144013]

 

Notices [a06-9416_1ex10d1.htm#Section9_6__144013]

 

 

 

Section 9.7. [a06-9416_1ex10d1.htm#Section9_7_Interpretation_144020]

 

Interpretation [a06-9416_1ex10d1.htm#Section9_7_Interpretation_144020]

 

 

 

Section 9.8. [a06-9416_1ex10d1.htm#Section9_8_Severability_144024]

 

Severability [a06-9416_1ex10d1.htm#Section9_8_Severability_144024]

 

 

 

Section 9.9. [a06-9416_1ex10d1.htm#Section9_9_Counterparts__144027]

 

Counterparts [a06-9416_1ex10d1.htm#Section9_9_Counterparts__144027]

 

 

 

Section 9.10. [a06-9416_1ex10d1.htm#Section9_10_EntireAgreementNoThir_144031]

 

Entire Agreement; No Third Party Beneficiaries
[a06-9416_1ex10d1.htm#Section9_10_EntireAgreementNoThir_144031]

 

 

 

Section 9.11. [a06-9416_1ex10d1.htm#Section9_11_AmendmentsAndModifica_144035]

 

Amendments and Modifications; Waivers and Extensions.
[a06-9416_1ex10d1.htm#Section9_11_AmendmentsAndModifica_144035]

 

 

 

Section 9.12. [a06-9416_1ex10d1.htm#Section9_12_Assignment__144042]

 

Assignment [a06-9416_1ex10d1.htm#Section9_12_Assignment__144042]

 

 

 

Section 9.13. [a06-9416_1ex10d1.htm#Section9_13_Schedules_144044]

 

Schedules [a06-9416_1ex10d1.htm#Section9_13_Schedules_144044]

 

 

 

Section 9.14. [a06-9416_1ex10d1.htm#Section9_14__144047]

 

Expenses [a06-9416_1ex10d1.htm#Section9_14__144047]

 

 

 

Section 9.15. [a06-9416_1ex10d1.htm#Section9_15__144050]

 

No Consequential or Punitive Damages [a06-9416_1ex10d1.htm#Section9_15__144050]

 

 

 

Section 9.16. [a06-9416_1ex10d1.htm#Section9_16_ForceMajeure__144056]

 

Force Majeure [a06-9416_1ex10d1.htm#Section9_16_ForceMajeure__144056]

 

 

 

 

ii


--------------------------------------------------------------------------------




 

Exhibits [a06-9416_1ex10d1.htm#Exhibita_144558]

 

 

 

 

 

 

 

 

 

 

 

Exhibit A [a06-9416_1ex10d1.htm#Exhibita_144558]

 

Laser 3 Power Source Specifications [a06-9416_1ex10d1.htm#Exhibita_144558]

 

 

 

 

 

 

 

 

 

Schedules [a06-9416_1ex10d1.htm#Schedule2_1aUniversalFunctionalit_150102]

 

 

 

 

 

 

 

 

 

 

 

Schedule 2.1(a) [a06-9416_1ex10d1.htm#Schedule2_1aUniversalFunctionalit_150102]

 

Universal Functionality Specifications
[a06-9416_1ex10d1.htm#Schedule2_1aUniversalFunctionalit_150102]

 

 

 

 

 

 

 

 

 

Schedule 2.4 [a06-9416_1ex10d1.htm#Schedule2_4EndoHandpieceInventory_150123]

 

Endo Handpiece Inventory
[a06-9416_1ex10d1.htm#Schedule2_4EndoHandpieceInventory_150123]

 

 

 

 

 

 

 

 

 

Schedule 3.12 [a06-9416_1ex10d1.htm#Schedule3_12RegulatoryApprovals_150128]

 

Regulatory Approvals
[a06-9416_1ex10d1.htm#Schedule3_12RegulatoryApprovals_150128]

 

 

 

 

iii


--------------------------------------------------------------------------------


 

SUPPLY AGREEMENT

SUPPLY AGREEMENT, dated as of March 9, 2006 (this “Agreement”), by and among
Edwards Lifesciences LLC, a Delaware limited liability company (“Edwards”), PLC
Systems Inc., a Yukon Territory corporation (“PLC Parent”), and PLC Medical
Systems, Inc., a Delaware corporation (“PLC”), which is a wholly owned
subsidiary of PLC Parent.

WHEREAS, Edwards is a company in the medical devices field with experience in
the commercialization and distribution of medical devices, including laser-based
products relating to the surgical treatment of atrial fibrillation and atrial
flutter;

WHEREAS, PLC has experience in the development and manufacturing of laser-based
products for medical uses and desires to supply to Edwards, and Edwards desires
to purchase from PLC, such laser-based products.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:

ARTICLE I

Definitions

As used in this Agreement, the following terms shall have the following
meanings:

“Agreement” shall have the meaning set forth in the recitals.

“Complaint” means any written, electronic, or oral communication that alleges
deficiencies related to the identity, quality, durability, reliability, safety,
effectiveness, or performance of a Laser Power Source after it is released for
distribution.

“Damages” shall have the meaning set forth in Section 7.2.

“Dispute” shall have the meaning set forth in Section 9.4.

“Edwards” shall have the meaning set forth in the recitals.

“Effective Date” shall mean the date of this Agreement.

1


--------------------------------------------------------------------------------




 

“Escalation Notice” shall have the meaning set forth in Section 9.4.

“Escrow Release Event” shall have the meaning set forth in Section 4.3.

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

“Field of Use” shall mean the surgical treatment of atrial fibrillation and
atrial flutter, including, without limitation, minimally invasive surgical
treatment of atrial fibrillation and atrial flutter.

“Firm Forecast” shall have the meaning set forth in Section 4.1.

“Force Majeure Event” shall have the meaning set forth in Section 9.16.

“Forecast” shall have the meaning set forth in Section 4.1.

“Indemnified Party” shall have the meaning set forth in Section 7.4.

“Indemnifying Party” shall have the meaning set forth in Section 7.4.

“Intellectual Property” shall mean all intellectual property rights of any
nature or form of protection of a similar nature or having equivalent or similar
effect to any of the foregoing, including, without limitation:  (a) inventions,
discoveries, processes, designs, techniques, developments, technology, and
related improvements, whether or not patentable; (b) United States patents,
patent applications, divisionals, continuations, reissues, renewals,
registrations, confirmations, re-examinations, certificates of inventorship,
extensions, and the like, and any provisional applications of any such patents
or patent applications, and any foreign or international equivalent of any of
the foregoing; (c) any word, name, symbol, color, designation, or device or any
combination thereof, including, without limitation, any United States or pending
trademark, trade dress, service mark, service name, trade name, brand name,
logo, domain name, or business symbol, and any foreign or international
equivalent of any of the foregoing and all goodwill associated therewith;
(d) any work, whether or not registered in the United States or elsewhere, that
incorporates, is based upon, derived from, or otherwise uses any intellectual
property, including, without limitation, mechanical and electronic design
drawings (including, without limitation, computer-aided design files),
specification, software (including, without limitation, documentation and object
and source code listing), processes, technical or engineering data, test
procedures, schematics, writings, materials, products, artwork, packaging and
advertising materials; and (e) technical, scientific, and other know-how and
information, trade secrets,

2


--------------------------------------------------------------------------------




 

knowledge, technology, means, methods, processed, practices, formulas, assembly
procedures, computer programs, apparatuses, specifications, books, records,
production data, publications, databases, reports, manuals, data and results, in
written, electronic, or any other form not known or hereafter developed.

“Invention(s)” as used herein shall include, without restriction or limitation,
any and all devices, processes (including without limitation processes of using
devices or of manufacturing such devices), compositions of matter, computer
software, chemical formulations or compositions or products whether patentable
or unpatentable, and any and all written materials or other works which may be
subject to copyright, which are reduced to practice, conceived or written during
the Term of this Agreement, and which is developed as a result of work done by
either or both Parties under this Agreement.

“Laser Power Source” shall mean a medical laser power source and the associated
control system (including all necessary hardware and software) for tissue
ablation in the Field of Use.

“Legal Requirements” means all laws, statutes, ordinances, codes, rules,
regulations, published standards, permits, judgments, decrees, writs,
injunctions, rulings, orders and other requirements of all Public Authorities
and shall include, without limitation, all applicable requirements of QSR/ISO.

“Model 3 Laser Power Source” shall mean the Laser Power Source currently
identified by PLC to Edwards as its Model 3 Laser Power Source based on the
specification set forth on Exhibit A attached hereto, and shall include
Retrofitted Model 3 Laser Power Sources and New Model 3 Laser Power Sources.

“New Model 3 Laser Transfer Price” shall have the meaning set forth in
Section 5.2.

“New Model 3 Laser Power Sources” shall have the meaning set forth in
Section 2.1(b).

“New Laser Warranty Period” shall have the meaning set forth in Section 3.2(a).

“Next Generation Laser Power Source” shall have the meaning set forth in
Section 2.2(c).

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, association, joint-stock company, trust, incorporated
organization, government or agency or political subdivision thereof, or other
entity.

3


--------------------------------------------------------------------------------




 

“PLC” shall have the meaning set forth in the recitals.

“PLC Parent” shall have the meaning set forth in the recitals.

“PLC License” shall have the meaning set forth in Section 4.3.

“PLC Laser Power Source Intellectual Property” shall have the meaning set forth
in Section 4.3.

“Public Authority” means any supranational, national, regional, state or local
government, court, governmental agency, authority, board, bureau,
instrumentality or regulatory body, and shall include, without limitation, the
FDA.

“QSR/ISO” means the Quality System Regulation, as such term is defined by the
FDA which is in force and effect or hereafter adopted by the FDA, and the ISO
9001 requirements as established for the European Community, or other applicable
regulatory requirements and standards, as amended or supplemented from time to
time.

“Retrofitted Laser Warranty Period” shall have the meaning set forth in
Section 3.2(a).

“Retrofitted Model 3 Laser Power Source” shall have the meaning set forth in
Section 2.1(a)

“Supply Breach” shall have the meaning set forth in Section 4.4(a).

“Termination Letter” shall have the meaning set forth in Section 2.2(b).

“Territory” shall mean the entire world.

ARTICLE II

Appointment

Section 2.1.   Appointment.   Subject to the terms and conditions contained in
this Agreement, Edwards hereby appoints PLC as Edward’s exclusive manufacturer
and supplier of Model 3 Laser Power Sources in the Territory. Subject to the
terms and conditions contained in this Agreement, PLC agrees to provide Model 3
Laser Power Sources to Edwards on the following basis:

4


--------------------------------------------------------------------------------




 

(a)   With respect to Model 3 Laser Power Sources bearing serial numbers 26
through 43 and 45 through 118 (each, a “Retrofitted Model 3 Laser Power
Source”), PLC will retrofit each such Laser Power Source in a timely manner in
accordance with the Universal Functionality specifications currently described
on Schedule 2.1(a) hereto (the “Universal Functionality Specifications”), if and
when such Laser Power Sources are delivered to PLC by Edwards for retrofitting.

(b)   PLC agrees to manufacture and sell additional Model 3 Laser Power Sources
(“New Model 3 Laser Power Sources”) for which  Edwards has placed and not
cancelled orders in accordance with this Agreement, up to such number of units
(estimated by the Parties at approximately [**]) which may reasonably be
manufactured by PLC based on the inventory of component parts that PLC has on
hand from time to time or can reasonably procure. Such New Model 3 Laser Power
Sources shall be manufactured by PLC in accordance with the Universal
Functionality Specifications; provided, however, that in the event that Edwards
and PLC agree on a modification of  such specifications, the Universal
Functionality Specifications shall be deemed so amended to the extent that
Edwards agrees in writing to accept any increased costs and other expenses
reasonably charged by PLC for such modification.

Section 2.2.   Future Laser Power Sources.   Edwards shall not purchase, offer
for sale or otherwise utilize in the Field of Use any Laser Power Sources
manufactured or engineered by any person other than PLC without compliance with
the provisions of this Section or as a result of an uncured Supply Breach (as
defined under Section 4.4). In the event that Edwards desires to sell or
otherwise utilize in the Field of Use a Laser Power Source other than a Model 3
Laser Power Source (each, a “Future Laser Power Source”),

(a)   it shall notify PLC of any need for engineering services with respect to
such Future Laser Power Source, which such notice shall set forth the
specifications and related material terms reasonably desired by Edwards for such
Future Laser Power Source. PLC shall have a period of sixty days from the
receipt of such notice to quote Edwards a price and other terms for the
engineering of such Future Laser Power Source. If Edwards does not accept such
quote it shall be free to obtain such engineering services from another party
(which such services Edwards may investigate during the above referenced 60-day
period) provided that neither Edwards nor any of its Affiliates shall obtain
such engineering services from any other party unless it has, following receipt
of a proposal from (or acceptance of Edwards’ proposal by) such other party,
offered to PLC the right to provide such engineering services on the terms
offered by such other party in such proposal, and PLC has not accepted such
offer in writing within five days; and

5


--------------------------------------------------------------------------------




 

(b)   it shall notify PLC of its need for a supplier of such Future Laser Power
Source, which such notice shall set forth the specifications and related
material terms reasonably desired by Edwards for the supply of such Future Laser
Power Source to Edwards. PLC shall have a period of sixty days from the receipt
of such notice to quote Edwards a transfer price and other material terms. If
Edwards does not accept such quote it shall be free to obtain such supply from
another party (which such supply Edwards may investigate during the above
referenced 60-day period) provided that neither Edwards nor any of its
Affiliates shall obtain such supply from any other party unless it has,
following receipt of a proposal from (or acceptance of Edwards’ proposal by)
such other party, offered to PLC the right to provide such supply on the terms
offered by such other party in such proposal, and PLC has not accepted such
offer in writing within five days.  PLC shall have no obligation during the
above referenced sixty day period to assist or otherwise cooperate with any
third party from whom Edwards is seeking a quote under Section 2.1(a) or this
Section 2.1(b). Thereafter, such obligations shall be as set forth in this
Agreement and (if any) in the letter agreement dated as of the same date of this
Agreement among the parties to this Agreement (the “Termination Letter”)

(c)   The foregoing provisions shall apply with respect to Future Laser Power
Sources through and including the Next Generation Laser Power Source. For
purposes hereof, “Next Generation Laser Power Source” shall mean the first to be
sold of either (i) the first Laser Power Source after the Model 3 Laser Power
Source which Edwards in good faith believes will be a successor product to the
Model 3 Laser Power Source, and not just an upgrade or enhancement of the Model
3 Laser Power Source (to which this Section 2.2 shall also apply), or (ii) the
first Laser Power Source sold following the exhaustion of the inventory of
component parts referenced in Section 2.1(b) above.

Section 2.3.   Product Accessories.   PLC shall supply such customary product
accessories, including, without limitation cables and an operation manual, for
each Laser Power Source that it supplies to Edwards. The price for the product
accessories is included in the Laser Power Source price set forth in Section 5.2
(or as otherwise provided pursuant to Section 2.2).

Section 2.4.   Endo Handpiece Inventory.   To the extent needed by Edwards,
Edwards will purchase from PLC at the same invoice price paid by PLC any parts
inventory (provided such inventory is in good working order) with respect to
Endo Handpieces presently on hand at PLC prior to purchasing any such parts (or
equivalents thereof) from any other person. PLC’s inventory of these parts is
listed on Schedule 2.4 attached hereto.

 

6


--------------------------------------------------------------------------------


ARTICLE III

Obligations of PLC

Section 3.1.            Labeling of Laser Power Sources.   PLC shall and PLC
Parent shall cause PLC to provide and to assume regulatory responsibility for
all finished Model 3 Laser Power Source-related labeling such that it complies
with all applicable laws and regulations in the United States and the European
Union during the term of this Agreement. All labeling for Model 3 Laser Power
Sources shall include the statement “Distributed by Edwards Lifesciences LLC,
Manufactured by PLC Medical Systems, Inc” or, if applicable, a similar statement
reflecting the appropriate Edwards entity in a given jurisdisction (provided
that upon reasonable notification from Edwards following registration of the
Model 3 Laser Power Source with Edwards’ notified body, such label shall include
the alternative statement “Manufactured for Edwards Lifesciences LLC by PLC
Medical Systems, Inc.”)  For all countries of the Territory excluding the United
States and the countries of the European Union, Edwards shall provide to PLC
camera-ready labels in compliance with all regulatory requirements related to
such labeling for Model 3 Laser Power Sources to be sold in such countries,
which shall be affixed to Model 3 Laser Power Sources by PLC. PLC shall label,
as appropriate and in accordance with applicable laws and regulations, Model 3
Laser Power Sources to be sold in the United States or in any country of the
European Union.

Section 3.2.            Manufacturer’s Warranty.

(a)   PLC shall, and PLC Parent shall cause PLC to, provide the manufacturer’s
warranty described in this Section 3.2 to Edwards on all New Model 3 Laser Power
Sources for a period (the “New Laser Warranty Period”) consisting of the earlier
of (i) [**] from the date of delivery of the Laser Power Source by Edwards to
its customer, or (ii) [**] from the date of shipment from PLC to Edwards of such
Laser Power Source. Such Laser Power Sources must be delivered to PLC for repair
or replacement for this warranty to be valid and enforceable. PLC shall, and PLC
Parent shall cause PLC to, provide the manufacturer’s warranty described in this
Section 3.2 to Edwards with respect to the new functionality provided by the
retrofit activities described in Section 2.1(a) above on all Retrofitted Model 3
Laser Power Sources for a period (the “Retrofitted Laser Warranty Period”)
consisting of [**] from the date of shipment from PLC to Edwards of such
Retrofitted Laser Power Source.

(b)   Subject to the restrictions in (c) below, PLC warrants to Edwards that all
New Model 3 Laser Power Sources shall be free from defects in materials

7


--------------------------------------------------------------------------------




and workmanship under normal use and service during the New Laser Warranty
Period (other than materials and workmanship provided by Edwards or its
Affiliates). Subject to the restrictions in (c) below, PLC warrants to Edwards
that the new functionality installed on Retrofitted Model 3 Laser Power Sources
shall be free from defects in materials and workmanship under normal use and
service during the Retrofitted Laser Warranty Period (other than materials and
workmanship provided by Edwards or its Affiliates). PLC shall repair or replace
such defective Laser Power Source at its reasonable option during the applicable
Laser Warranty Period, at its own cost and expense. PLC shall pay all costs
associated with shipping and transportation of the defective part or Laser Power
Source if said defect appears during the applicable Laser Warranty Period.
Notwithstanding the previous sentence PLC shall not be responsible for any
shipping and transportation costs for any parts or Laser Power Sources that are
not covered by the manufacturer’s warranty described in this Section 3.2, and
Edwards shall pay, or reimburse PLC for, all such shipping and transportation
costs. For any product failure that appears after the expiration of the
applicable Laser Warranty Period, Edwards shall pay PLC for all usual and
reasonable charges of PLC to repair or replace such product failure including
any shipping and transportation costs, if Edwards elects to have such product
failure repaired by PLC, in which case PLC shall in a timely manner repair or
replace such defective Laser Power Source.

(c)   The warranties described in Section 3.2(a)-(b) shall not cover failure due
to negligence, accident, deliberate abuse, misuse, nor improper storage,
installation and/or maintenance, nor components supplied by Edwards. Any use of
a Laser Power Source inconsistent with such Laser Power Source’s operating
instructions and any modifications made to such Laser Power Source shall void
such warranty in its entirety. Such warranty does not cover any Laser Power
Source which has been altered, serviced, repaired or changed in any manner
whatsoever by anyone other than PLC, or an authorized service representative of
PLC, provided, however, that such warranty shall not be voided by proper
installation of such Laser Power Source.

Section 3.3.            Insurance.

(a)   PLC shall and PLC Parent shall cause PLC to obtain and keep in force
during the term of this Agreement product liability insurance coverage in an
amount not less than $10,000,000, and from an insurer rated A- or better by A.M.
Best Company and in a form reasonably acceptable to Edwards. During the term of
this Agreement and for a period of [**] following the expiration or termination
of this Agreement, such insurance coverage shall evidence Edwards and all of its
Affiliates that sell Laser Power Sources manufactured by PLC as additional
insured entities and shall provide for written notification to Edwards by the
insurer not less than 30 days prior to cancellation, expiration or modification.
PLC shall and PLC

8


--------------------------------------------------------------------------------




Parent shall cause PLC to provide a certificate of insurance evidencing
compliance with this Section 3.3(a) to Edwards within 30 days of the date
hereof.

(b)   Edwards shall maintain product liability insurance in an amount not less
than $10,000,000 and from an insurer rated A- or better by A.M. Best Company
during the term of this Agreement. During the term of this Agreement and for a
period of [**] following expiration or termination of this Agreement, such
insurance coverage shall evidence PLC and all of its Affiliates that manufacture
Laser Power Sources as additional insured entities and shall provide for written
notification to PLC by the insurer not less than 30 days prior to cancellation,
expiration or modification. Edwards shall provide PLC with a certificate of
insurance evidencing compliance with this Section 3.3(b) within 30 days of the
date hereof.

Section 3.4.            Production of User Manuals.   PLC shall produce all
English language user manuals for the Model 3 Laser Power Sources and such other
language user manuals for the Model 3 Laser Power Sources as Edwards directs PLC
to produce for the European Union, provided, however, that Edwards shall
provide, at no cost to PLC, translation of all such user manuals and all end
user interface menus that are not in English.

Section 3.5.            Costs and Expenses.   PLC shall and PLC Parent shall
cause PLC to bear all the costs and expenses associated with PLC’s obligations
set forth in this Agreement.

Section 3.6.            Legal Requirements.   PLC and Edwards undertake to
comply with all applicable Legal Requirements and all applicable regulations of
any Public Authority having jurisdiction over the manufacturing, storage,
import, export, handling or sale of Model 3 Laser Power Sources and materials or
related to obtaining and maintaining legal approval for the manufacture,
storage, import, export, handling, marketing and sale of Model 3 Laser Power
Sources. PLC shall manufacture each Model 3 Laser Power Source pursuant to the
specifications agreed to with Edwards and in accordance with all applicable
Legal Requirements for the United States and the European Union. Notwithstanding
the foregoing, the parties agree that PLC shall not be responsible for
conducting any pre-clinical or clinical studies or for obtaining any approvals
in connection with the storage, import, export, handling, marketing or sale of
Laser Power Sources. PLC acknowledges that it is familiar with and shall abide
by QSR/ISO.

Section 3.7.            Facilities.   Model 3 Laser Power Sources shall be
manufactured by PLC at its facility at Franklin, MA, or such other facility as
may be reasonably determined by PLC and communicated to Edwards in writing. PLC
represents and warrants that Model 3 Laser Power Sources shall only be

9


--------------------------------------------------------------------------------




manufactured at a facility which has been qualified by all applicable Public
Authorities for the manufacture of such Laser Power Sources. Upon request by
Edwards, PLC shall provide to Edwards copies of the relevant licenses and
permits with respect to all such facilities.

Section 3.8.            Inspection.   Upon the reasonable request of Edwards,
PLC shall permit duly authorized employees of Edwards and, with the consent of
PLC (not to be unreasonably withheld), other representatives of Edwards, to
inspect the facilities or its contract facilities, procedures and capabilities
to insure continued compliance with this Agreement and applicable Legal
Requirements; provided that PLC may, in its sole discretion, refuse to grant
access to any areas of its facilities or manufacturing records to the extent
that such access would jeopardize the confidentiality of any of PLC’s or any
third party’s proprietary technology not related to this Agreement.

Section 3.9.            Adverse Experience Reporting.   During and after the
Term of this Agreement, each Party shall notify the other Parties in a
reasonably timely fashion, or sooner if required by law, of any information on
any Complaint (howsoever obtained and from whatever source) associated with the
clinical uses, studies, investigations, testing and marketing of Laser Power
Sources. Each Party shall provide the Other Party with reasonable assistance in
investigating Complaints. Each Party shall further notify the other Parties
immediately of any information received regarding any threatened or pending
action by any Public Authority, which may affect the safety and effectiveness
claims of any Laser Power Source. Nothing contained herein shall be construed as
restricting any Party’s right to make a timely report of such matter to any
Public Authority or take other action that it deems to be appropriate or
required by applicable Legal Requirements.

Section 3.10.          Records.    All technical records relating to the
manufacturing of any Laser Power Source by or on behalf of PLC shall be retained
(i) in accordance with PLC’s internal policies, a copy of which has been
provided to Edwards, or, if greater,  (ii) for the period required by any
applicable Legal Requirements.

Section 3.11.          Recall.   The Parties hereto shall observe at all times
all Legal Requirements in order to maintain an effective system for the recall
from the market of Model 3 Laser Power Sources. Notwithstanding anything herein
to the contrary, if either PLC or Edwards deems it necessary to effect a recall
of any Model 3 Laser Power Source, it shall give the other Party reasonable
notice of the circumstances of such intended recall and an appropriate time to
discuss and agree on such intended recall. All costs of the recall shall be
borne by the party at fault, e.g., PLC shall pay for a recall due to the Model 3
Laser Power Source not being manufactured under the QSR or if the Model 3 Laser
Power Source does not meet

10


--------------------------------------------------------------------------------




specifications upon release from PLC, and Edwards shall pay for a recall due to
the Model 3 Laser Power Source not being stored or installed under the QSR or if
Edwards provides PLC with false or misleading labeling. Where a violation of the
law occurs that is not the fault of either PLC or Edwards, e.g., the Model 3
Laser Power Source is mishandled in a shipment by a common carrier, then PLC and
Edwards shall share the cost of the recall equally. In the event that agreement
cannot be reached on effecting the recall within five (5) business days, the
Party who desires, in its reasonable judgment, to effect the recall may do so.
The other Party or Parties shall take no action contrary to the recall and shall
cooperate fully with the Party effecting the recall.

Section 3.12.          Transfer of Regulatory Approvals.   In connection with
this Agreement and the transactions contemplated hereby, PLC shall, to the
extent permitted by applicable Legal Requirements, transfer to Edwards within
thirty (30) days of the date hereof, all regulatory approvals held by PLC for
Laser Power Sources, including without limitation, all approvals and supporting
documentation for the sale of Laser Powers Sources in the United States and, to
the extent existing, Canada, Europe and any other jurisdictions, including all
of the following:  (i) all documentation in support of 510(k) Pre-Market
Notification regulatory clearance(s) under 21 C.F.R. 807, and (ii) all
documentation in support of CE Mark(s) for the Laser Power Sources, including,
without limitation, in the case of (i) and (ii): all (A) submissions and related
correspondence with the FDA or applicable notified body, (B) technical files,
(C) justifications to file, (D) documentation to file, (E) engineering
supporting documentation, (F) engineering change requests, (G) laser product
reports, laser supplemental reports, laser abbreviated reports and laser annual
reports, and (H) and any other relevant documentation in support of these
regulatory clearances. Except as set forth on Schedule 3.12 hereto, PLC hereby
represents and warrants that the approvals and documentation with respect to the
510(k) Pre-Market Notification are current with respect to the Model 3 Laser
Power Source through the specifications set forth in Exhibit A. PLC hereby
covenants to perform its obligations described on Schedule 3.12 within thirty
days after the date hereof.

ARTICLE IV

Purchase Arrangements

Section 4.1.            Purchaser Orders; Product Quantities.   Edwards shall
provide an updated twelve (12) month forecast (the “Forecast”) for Laser Power
Sources on or before the first day of the month preceding each calendar quarter.
The Forecast is non-binding and will be used for planning purposes only, except
for the first two (2) quarters within each Forecast (the “Firm Forecast”). The
Forecast for the first quarter within the Firm Forecast cannot be changed and
the forecast for the second quarter within the Firm Forecast cannot be decreased
by more than [**]

11


--------------------------------------------------------------------------------




percent ([**]%) when such forecasted amount for the second quarter rolls forward
and becomes the forecasted amount for the first quarter. Edwards shall be
obligated to purchase, and shall submit a purchase order to purchase not less
than [**] percent ([**]%) of the quantities of Laser Power Sources as specified
for the first quarter of the most recent Firm Forecast. Subject to the
foregoing, Edwards shall determine in its sole discretion the quantity of Laser
Power Sources it shall forecast and purchase and there shall be no minimum
purchase requirements for any Laser Power Source. To the extent that the terms
of any purchase order and the terms of this Agreement conflict, the terms of
this Agreement shall control.

Section 4.2.            Placement of Orders.   All orders for Laser Power
Sources submitted by Edwards shall be initiated by written purchase orders sent
to PLC no later than the first day of the month preceding each calendar quarter,
which purchase orders shall specify the desired delivery date (which shall not
be later than 10 days before the end of a calendar quarter) and the Edwards
Facility as the location for delivery in accordance with Section 5.3. Quarterly
purchase orders submitted to PLC by Edwards will indicate the quantity of Laser
Power Sources to be delivered for each month of the quarter, provided, however,
the quantity for any individual month shall in no case be less than [**]% of the
total to be delivered for the entire quarter. There shall be no upper limit on
the quantity of Laser Power Sources Edwards may order in a quarter, provided,
however, PLC will have no liability under this Agreement for failure to deliver,
in a timely manner, any amount of Product in excess of [**]% of the quantity
most recently forecasted pursuant to Section 4.1 for the quarter. PLC shall use
commercially reasonable efforts to deliver Laser Power Sources on the agreed
upon delivery dates set forth in accepted purchase orders, but, in any event,
shall make all deliveries within ten days of the agreed upon delivery dates set
forth in accepted purchase orders.

Section 4.3.            PLC License.   PLC hereby grants to Edwards and its
Affiliates a non-exclusive license (the “PLC License”), in the Territory, to all
intellectual property owned by or licensed to PLC, to the extent sublicensable
without cost to PLC, that PLC uses to develop, make or have made Laser Power
Sources for Edwards, including, without limitation, the right to use PLC’s
manufacturing methods to manufacture Laser Power Sources (including all
necessary trade secrets, technical know-how and other intellectual property of
PLC) (collectively, the “PLC Laser Power Source Intellectual Property”), to
make, have made, import, sell, market, or offer for sale, Laser Power Sources in
the Field of Use that but for the license granted in this Section 4.3 would
infringe or misappropriate PLC Intellectual Property. Edwards covenants not to
exercise the license granted under this Section 4.3 unless (i) a Supply Breach
as described in Section 4.4 by PLC occurs, or (ii) PLC is not selected to
engineer or supply Laser Power Sources pursuant to Section 2.2 above (each, an
“Escrow Release Event”); provided, however, that in the event of an Escrow
Release Event resulting from the failure of

12


--------------------------------------------------------------------------------




PLC to be selected to provide engineering services pursuant to Section 2.2(a),
such license shall be for the limited purpose of enabling the person so selected
to provide such engineering services. Edwards agrees to require any licensee or
sublicense of PLC Laser Power Source Intellectual Property to enter into a
confidentiality agreement that protects the PLC Laser Power Source Intellectual
Property with the same degree of care that Edwards uses to protect its own
comparable confidential information; provided that PLC shall be expressly named
therein as a third party beneficiary of such agreement.

Section 4.4.            Failure to Supply.

(a)   In the event PLC (in each case, a “Supply Breach”):  (i) refuses
(including a failure to respond in a reasonably timely matter to a written
inquiry, excluding a purchase order) to timely supply the Laser Power Source in
accordance with a timely issued purchase order that conforms to all the
applicable requirements of this Agreement or (ii) subject to the limits set
forth in Section 4.1 and 4.2, fails twice in any twelve (12) month period to
timely supply Edwards with at least [**] percent ([**]%) of the quantity of the
Laser Power Sources forecasted for the first calendar quarter of any rolling
Forecast (provided that Edwards orders at least [**] percent ([**]%) of such
forecasted quantity), Edwards shall have the right to use the PLC License
granted above under Section 4.3. Notwithstanding the foregoing, any Supply
Breach under Section 4.4(ii) above shall be excused if such failure to supply is
the direct result of (i) the failure of Edwards to timely supply the necessary
quantity of laser diodes, optics blocks or any other required Edwards supplied
material to PLC within the specified lead times necessary for PLC to timely
manufacture the quantity of product requested on Edwards purchase order; or
(ii) the failure of another PLC supplier to supply an adequate quantity of
materials for the Laser Power Sources through no fault of PLC, and where PLC has
exercised commercially reasonable efforts to find an alternative source of
supply for such materials.

(b)   In the event of an Escrow Release Event, the escrow described in
Section 4.5 shall be released and Edwards may exercise the license granted
pursuant to Section 4.3.

Section 4.5.            Technology Escrow and Transfer.   PLC shall place the
PLC Laser Power Source Intellectual Property in a technology escrow arrangement
with Iron Mountain. The information placed in escrow by PLC shall include all
trade secrets, know-how, and other intellectual property to allow Edwards to
manufacture the Laser Power Source (subject to Section 4.4(b)) in the manner
manufactured by PLC immediately prior to Edwards exercise of the rights under
the license granted under Section 4.3. PLC shall refresh the escrow in a prompt
and timely manner with any new innovations or know-how developed or acquired by

13


--------------------------------------------------------------------------------




PLC that relate to the Laser Power Sources. Edwards shall have the right to
periodically assess PLC’s compliance with PLC’s obligations under this section.
All escrow fees shall be paid by Edwards. In the event of an escrow release,
(i) PLC shall provide Edwards with training in the use of the know-how and such
other assistance as is reasonably required to enable Edwards to manufacture the
Laser Power Source in the manner manufactured by PLC immediately prior to the
exercise of such rights by Edwards, and (ii) PLC shall transfer to Edwards at no
cost to Edwards all movable assets used by PLC that are dedicated exclusively to
manufacture the Laser Power Source, in order to enable Edwards to manufacture
the Laser Power Source in the manner manufactured by PLC immediately prior to
the exercise of such rights by Edwards.

ARTICLE V

Pricing, Shipping, Payment

Section 5.1.            Retrofitted Model 3 Laser Power Source.   Edwards shall
pay $[**] to retrofit each of the Retrofitted Model 3 Laser Power Sources in
accordance with the Universal Functionality Specifications currently attached
hereto as Schedule 2.1(a), plus shipping and insurance costs incurred in
connection with the shipment of such Model 3 Laser Power Source to PLC for
retrofitting and the shipment of such Model 3 Laser Power Source by PLC to
Edwards upon completion of such retrofitting. Except as set forth in Section 3.2
above, in the event that Retrofitted Model 3 Laser Power Sources require repair
or other work beyond retrofitting in accordance with the Universal Functionality
Specifications currently attached hereto as Schedule 2.1(a) (including as a
result of damage during shipment to PLC, provided that such damage is not caused
by PLC), PLC shall charge Edwards its then standard rates for such work, or as
otherwise agreed to by PLC and Edwards.

Section 5.2.            New Model 3 Laser Power Source.   Edwards shall purchase
the New Model 3 Laser Power Source from PLC for $[**] (the “New Model 3 Laser
Transfer Price”); provided, however, that Edwards shall provide laser diodes and
optics blocks to PLC for timely incorporation by PLC into each Laser Power
Source. These laser diodes and optics blocks shall be provided by Edwards to PLC
at no cost to PLC. The New Model 3 Laser Transfer Price shall be for the
purchase of a Laser Power Source meeting the Universal Functionality
Specifications currently attached hereto as Schedule 2.1(a) and shall be subject
to increase in accordance with the “proviso” clause of the last sentence of
Section 2.1(b). Except as set forth in Section 3.2 above, in the event that a
New Model 3 Laser Transfer requires repair or other work (including without
limitation post-delivery retrofitting), PLC shall charge Edwards its then
standard rates for such work, or as otherwise agreed to by PLC and Edwards.

14


--------------------------------------------------------------------------------




Section 5.3.            Shipping; Taxes.   PLC shall deliver Products directly
to Edwards. Except as set forth in Section 5.1, all prices for Laser Power
Sources shall be F.O.B. to a single facility of Edwards located in the United
States, as designated in writing by Edwards (“Edwards Facility”), which Edwards
Facility may be changed to another facility in the United States by Edwards upon
advance written notice to PLC. The prices will not include any federal, state or
local sales, use, excise or value added tax that may be applicable. If PLC has
the legal obligation to collect such taxes, the appropriate amount shall be
added to Edwards’ invoice and paid by Edwards unless Edwards provides PLC with a
valid tax exemption certificate authorized by the appropriate taxing authority.
PLC shall ship Laser Power Sources using the method of transportation reasonably
determined by PLC. Except as set forth in Section 5.1 above, in all cases,
title, risk of loss and all responsibility for transportation, insurance and
storage shall pass from PLC to Edwards upon transfer of finished Laser Power
Sources from PLC to the Edwards Facility and after such transfer PLC shall
promptly issue an invoice related thereto to Edwards.

Section 5.4.            Payment.   Full payment shall be made by Edwards to PLC
within sixty (60) days from the invoice date which shall be the shipping date
for Laser Power Sources to Edwards. In the event Edwards fails to timely pay
more than four (4) invoices in any twelve month period, then payment shall be
due to PLC under this Section 5.4 within thirty (30) days from such invoice
date.

ARTICLE VI

Termination;

Section 6.1.            Immediate Termination.   This Agreement may be
terminated by either Edwards or PLC immediately in the event (a) of any breach
by the other Party of Section 3.3; (b) of any material breach by the other Party
remaining uncured 60 days after written notice containing details of the breach
has been delivered to the other Party; or (c) that the other Party shall file
for protection from its creditors under any applicable Bankruptcy or insolvency
laws, shall make an assignment for the benefit of creditors, or shall have a
receiver appointed for its property.

Section 6.2.            Effect of Termination.   Within thirty (30) days of 
expiration or early termination of this Agreement, PLC and PLC Parent shall
return all Confidential Information of Edwards, and vice versa, in its
possession or under its control unless otherwise provided for in this Agreement.

15


--------------------------------------------------------------------------------


ARTICLE VII

Warranties and Indemnification

Section   7.1.   Warranties.   PLC warrants that (a) it possesses good and
marketable title to all Laser Power Sources sold to Edwards under this Agreement
upon delivery to Edwards of such Laser Power Sources; and (b) at the time of
delivery, each Laser Power Source will conform to its specifications and will
operate according to the indications described in its labeling; and (c) it
complies and will continue to comply with all applicable laws and regulations of
the United States and the countries of the European Union with respect to Model
3 Laser Power Sources. Edwards warrants that it complies and will continue to
comply with all applicable laws and regulations of the Territory with respect to
Laser Power Sources and the sale thereof.

(a)   EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT OR IN ANY OF THE TRANSACTION
DOCUMENTS, PLC AND ITS THIRD PARTY LICENSORS AND SUPPLIERS EXPRESSLY DISCLAIM
ALL OTHER WARRANTIES, REPRESENTATIONS, CONDITIONS, GUARANTEES OR UNDERTAKINGS OF
ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

(b)   EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT OR IN ANY OF THE TRANSACTION
DOCUMENTS, EDWARDS AND ITS THIRD PARTY LICENSORS AND SUPPLIERS EXPRESSLY
DISCLAIM ALL OTHER WARRANTIES, REPRESENTATIONS, CONDITIONS, GUARANTEES OR
UNDERTAKINGS OF ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE INCLUDING
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

Section 7.2.   Indemnification by PLC.   PLC and PLC Parent shall indemnify and
hold harmless Edwards, its officers, directors, shareholders, employees,
parents, successors, Affiliates, assigns, in each case, from and against any and
all costs or expenses (including, without limitation, reasonable attorneys’
fees, and the reasonable out-of-pocket expenses of testifying and preparing for
testimony and responding to document and other information requests, whether or
not a party to such litigation), judgments, fines, losses, claims (whether or
not meritorious) and damages (collectively, “Damages”), as incurred, to the
extent they relate to, arise out of or are the result of (i) the manufacture by
PLC of any Laser Power Sources (except to the extent attributable to components
supplied by Edwards); (ii) the design of any Laser Power Sources or component of
Laser Power Sources not developed exclusively by Edwards except to the extent
designed and

16


--------------------------------------------------------------------------------




built in accordance with the specifications provided by Edwards or attributable
to the components supplied by Edwards; (iii) the failure of Laser Power Sources
to satisfy any warranty made by PLC; (iv) PLC failing to perform any of its
covenants and responsibilities under this Agreement or any breach by PLC of any
representation or warranty; and (v)  PLC’s gross negligence, willful misconduct
or fraud in the development, labeling, supply and manufacture of Laser Power
Sources by PLC.

Section 7.3.   Indemnification by Edwards.   Edwards shall indemnify and hold
harmless PLC, its officers, directors, shareholders, employees, parents,
successors, Affiliates and assigns, in each case, from and against any and all
Damages, as incurred, to the extent they relate to, arise out of or are the
result of (i) the specifications of the Laser Power Sources provided by Edwards;
(ii) the sale by Edwards of any Laser Power Sources or any other product or
service not provided by PLC hereunder except to the extent Edwards is
indemnified by PLC; (iii) Edwards failing to perform any of its covenants and
responsibilities under this Agreement or any breach by Edwards of any
representation or warranty; and (iv) Edwards’ gross negligence, willful
misconduct or fraud in the promotion and sale of Laser Power Sources or other
product or service by Edwards.

Section 7.4.   Indemnification Procedures.   The Party seeking indemnification
(the “Indemnified Party”) pursuant to this Article VII shall promptly notify the
indemnifying party (the “Indemnifying Party”), in writing, of such claim
describing such claim in reasonable detail, provided that the failure to provide
such notice shall not affect the obligations of the Indemnifying Party unless
and only to the extent it is actually prejudiced thereby. In the event that such
claim involves a claim by a third party against an Indemnified Party, the
Indemnifying Party shall have 30 days after receipt of such notice to decide
whether it will undertake, conduct and control, through counsel of its own
choosing (but reasonably acceptable to the Indemnified Party) and at its own
expense, the settlement or defense thereof unless (i) the Indemnifying Party is
also a party to the proceeding and the Indemnified Party determines in good
faith that joint representation would be inappropriate or (ii) the Indemnifying
Party fails to provide reasonable assurance to the Indemnified Party of its
financial capacity to defend such proceeding, and provide indemnification with
respect thereto, and if it so decides, the Indemnified Party shall cooperate
with it in connection therewith, provided that the Indemnified Party may
participate in such settlement or defense through counsel chosen by it, and
provided further that the fees and expenses of such counsel shall be borne by
the Indemnified Party. The Indemnifying Party shall not, without the written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed), settle or compromise any action, unless such
settlement or compromise includes an unconditional release of the Indemnified
Party. If the Indemnifying Party does not notify the Indemnified Party within 30
days after the receipt of notice of a claim of indemnity hereunder that it
elects to undertake the defense thereof, the Indemnified

17


--------------------------------------------------------------------------------




Party shall have the right to contest, settle or compromise the claim but shall
not pay or settle any such claim without the consent of the Indemnifying Party
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Indemnifying Party and the Indemnified Party shall cooperate fully in all
aspects of any investigation, defense, pre-trial activities, trial, compromise,
settlement or discharge of any claim in respect of which indemnity is sought
pursuant to Article VII, including, but not limited to, providing the other
Party with reasonable access to employees and officers (including as witnesses)
and other information. The remedies provided in this Article VII will not be
exclusive of or limit any other remedies that may be available to the
Indemnified Parties.

Section 7.5.   Limitations on Liability.   NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR
THE OTHER PARTY’S AFFILIATES FOR ANY INCIDENTAL, PUNITIVE, SPECIAL, MULTIPLE OR
INDIRECT OR CONSEQUENTIAL DAMAGES, HOWEVER CHARACTERIZED, INCLUDING, WITHOUT
LIMITATION, LOSS OF PROFITS OR BUSINESS OPPORTUNITIES, ARISING OUT OF, RELATED
TO, OR IN CONNECTION WITH THIS AGREEMENT OR ITS EARLY TERMINATION. IRRESPECTIVE
OF WHETHER SUCH LIABILITY IS ASSERTED IN TORT OR CONTRACT AND IRRESPECTIVE OF
WHETHER THE PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ALL
REMEDIES OF THE PARTIES SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES.

ARTICLE VIII

Trademarks and Confidentiality; Intellectual Property Rights

Section 8.1.   Trademarks.   Subject to PLC’s consent, which consent shall not
be unreasonably, withheld, delayed or conditioned, Edwards shall have the right
to indicate to the public that it is an authorized distributor of Laser Power
Sources and, at Edwards’ election, to market and sell Laser Power Sources under
any trademarks, service marks and trade names that PLC adopts from time to time.
Edwards shall state and confirm in all advertising and promotional literature
that its use of PLC’s trademarks, service marks and trade names is pursuant to a
license from PLC and shall identify PLC as the owner of such marks and names and
any proprietary rights. Edwards shall not alter, obscure or remove any
trademarks, service marks or trade names of PLC which are contained on or in or
affixed to Laser Power Sources at the time of shipment. Edwards shall not use
any trademarks, service marks or trade names of PLC in connection with any
business conducted by Edwards other than dealing with Laser Power Sources in
accordance with the terms of this Agreement. Edwards agrees that its use of the
trademarks, service marks and

18


--------------------------------------------------------------------------------




trade names of PLC shall not create in its favor any right, title or interest
therein and acknowledges PLC’s exclusive right, title and interest thereto.
Edwards agrees that it will not use, without PLC’s prior written consent, any
mark which is similar to or is likely to be confused with any trademarks,
service marks or trade names of PLC. In order to comply with PLC’s quality
control standards, Edwards shall:  (i) not modify any of PLC’s trademarks,
service marks or trade names in any way; (ii) use PLC’s trademarks, service
marks or trade names in compliance with all applicable laws and regulations; and
(iii) upon 30 days written notice, accord PLC the right to inspect during normal
business hours, Edwards’ or its Affiliates facilities used in connection with
efforts to promote and sell the Laser Power Sources in order to confirm that
Edwards’ use of any of PLC’s trademarks, service marks or trade names is in
compliance with this Section 8.1. Edwards’ rights to use the trademarks, service
marks and trade names of PLC as set forth in this Section 8.1 shall terminate
upon termination or expiration of this Agreement.

Section 8.2.   Confidential Information.   In order to avoid disclosure of
confidential and proprietary information to any other person, firm or
corporation, the Parties agree that each will treat any such information which
is received from one another in writing and clearly marked as “Confidential” or
if disclosed orally, which is confirmed in writing as “Confidential” within
thirty (30) days of initial disclosure, with the same degree of care that each
employs with respect to its own information which it does not desire to have
published or disseminated. It is understood that each Party shall be liable for
any unauthorized disclosure should it fail to safeguard the disclosed
information with such care. This obligation shall survive the termination or
expiration of this Agreement. The Parties shall not have any obligation with
respect to such information which is:

(a)   independently developed by the receiving Party without the benefit of the
disclosure or is already known to the receiving Party at the time of the
disclosure;

(b)   publicly known or becomes publicly known without the wrongful act or
breach of this Agreement by the receiving Party;

(c)   rightfully received by the receiving Party from a third-party who is not
under any obligation of confidentiality or trade secret obligation to the
originating Party;

(d)   is already known to the receiving Party at the time of the disclosure; or

(e)   is disclosed by the receiving Party with the written approval of the
originating Party.

19


--------------------------------------------------------------------------------




ARTICLE IX

MISCELLANEOUS

Section 9.1.   Relationship.   The relationship of Edwards and PLC established
by this Agreement is of independent contractors and not agents (except as set
forth in Section 2.1), and nothing in this Agreement shall be construed:

(a)   To give PLC or PLC Parent the power to direct or control the daily
activities of Edwards, or vice versa, beyond the obligations imposed on Edwards
and PLC, respectively, by this Agreement;

(b)   To constitute the Parties as partners, joint venturers, co-owners or
otherwise as participants in joint undertaking; or

(c)   To allow either PLC or PLC Parent to create or assume any obligation on
behalf of Edwards, or vice versa, for any purpose whatsoever. The purchase,
promotion, and resale of, or any other legal transactions concerning Laser Power
Sources hereunder shall be carried out in the name of and for the account of
Edwards as principal, and Edwards shall not enter into any agreement with third
persons binding in any way on PLC or PLC Parent.

Section 9.2.   No Conflict.   Each Party represents and warrants to the other
Parties that it is not subject to any contractual obligation or restraint which
will materially interfere with its right and ability to perform pursuant to the
terms of this Agreement.

Section 9.3.   Governing Law.   This Agreement shall be governed by, interpreted
under, and construed in accordance with the internal laws of the State of New
York, including, without limitation, Sections 5-1401, 5-1402 of the New York
General Obligations Law and New York Civil Practice Laws and Rules 327(b).

Section 9.4.   Escalation.   Edwards and PLC (and/or PLC Parent) will attempt in
good faith to resolve expeditiously any dispute, claim or controversy arising
out of or relating to this Agreement (the “Dispute”) promptly by negotiations
between executives who have authority to settle the controversy and who are at a
higher level of management than the persons with direct responsibility for the
administration of this Agreement. Either Party may give the other Party, written
notice (the “Escalation Notice”) of any Dispute not resolved in the normal
course of business. Within 15 days after delivery of the Escalation Notice, the
Party in receipt of the Escalation Notice shall submit to the other a written
response. The Escalation

20


--------------------------------------------------------------------------------




Notice and the response thereto shall include (a) a statement of each Party’s
position and a summary of arguments supporting that position, and (b) the name
and title of the executive who will represent that Party and of any other person
who will accompany the executive. Within 30 days after delivery of the
Escalation Notice, the executives of both Parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the Dispute. All reasonable requests for
information made by one Party to the other will be honored. All negotiations
pursuant to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence. The
Parties shall attempt to resolve any Dispute pursuant to the procedure set forth
in this Section 9.4 for a period up to 60 days from the date of delivery of the
Escalation Notice before resorting to other available remedies; provided,
however, nothing contained in this Section 9.4 shall prevent any Party from
resorting to judicial process if injunctive or other equitable relief from a
court is necessary to prevent serious and irreparable injury to it or to others.
The use of the procedure set forth in this Section 9.4 will not be construed
under the doctrine of laches, waiver or estoppel to affect adversely any Party’s
right to assert any claim or defense.

Section 9.5.   Jurisdiction and Consent to Service.   In accordance with the
laws of the State of New York, and without limiting the jurisdiction or venue of
any other court, the Parties (a) agree that any suit, action or proceeding
arising out of or relating to this Agreement shall be brought solely in the
state or federal courts of New York; (b) consent to the exclusive jurisdiction
of each such court in any suit, action or proceeding relating to or arising out
of this Agreement; (c) waive any objection which any of them may have to the
laying of venue in any such suit, action or proceeding in any such court; and
(d) agree that service of any court paper in any such suit, action or proceeding
may be made in any manner as may be provided under the applicable laws or court
rules governing service of process in such court. The foregoing shall not apply
to actions for injunctive relief, as to which such jurisdiction shall be
non-exclusive.

Section 9.6.   Notices.   All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or which are
given with respect to this Agreement shall be in writing and shall be delivered
(charges prepaid, receipt confirmed or return receipt requested (if available))
by hand, by nationally recognized air courier service, by certified mail or
facsimile, addressed as set forth below or to such other address as such Party
shall have specified most recently by written notice. Notice shall be deemed
given and effective (i) if delivered by hand or by nationally recognized courier
service, when delivered at the address specified in this Section 9.6 (or in
accordance with the latest unrevoked written direction from such Party), (ii) if
by certified mail, four (4) business days after mailing or (iii) if given by
facsimile when such facsimile is transmitted to the fax number specified in this
Section 9.6 (or in accordance with the

21


--------------------------------------------------------------------------------




latest unrevoked written direction from such Party), provided the appropriate
confirmation is received.

To PLC:

PLC Systems Inc.
10 Forge Park
Franklin, MA  02038
Attention:  Chief Executive Officer
Fax:  (508) 541-7990

with a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA  02109
Attention:  Jeffrey A. Stein, Esq.
Fax:  (617) 526-5000

To Edwards:

Edwards Lifesciences LLC
One Edwards Way
Irvine, California 92614
Attention:  General Counsel
Fax:  (949) 250-6850

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California  90071-3144
Attention:  Joseph J. Giunta, Esq.
Fax:  (213) 687-5600

Section 9.7.   Interpretation.   When a reference is made in this Agreement to a
Section, Schedule or Exhibit, such reference shall be to a Section, Schedule or
Exhibit of this Agreement unless otherwise indicated. When a reference is made
in this Agreement to a specific Schedule, such reference shall be deemed to
include, to the extent applicable, all the other Schedules. The table of
contents, table of definitions, titles and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. When the words “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  All

22


--------------------------------------------------------------------------------




accounting terms not defined in this Agreement shall have the meanings
determined by generally accepted accounting principles as of the date hereof.
All capitalized terms defined herein are equally applicable to both the singular
and plural forms of such terms.

Section 9.8.   Severability.   In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
Parties shall negotiate in good faith with a view to the substitution therefore
of a suitable and equitable solution in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid provision;
provided, however, that the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be in any way impaired thereby, it being intended that all of
the rights and privileges of the Parties hereto shall be enforceable to the
fullest extent permitted by law.

Section 9.9.   Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that the Parties need not sign the same counterpart.

Section 9.10.   Entire Agreement; No Third Party Beneficiaries.   This
Agreement, including all schedules and exhibits hereto, by and among the Parties
hereto,

(a)   constitute the entire agreement of the Parties with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
Parties, whether oral or written, with respect to the subject matter hereof,
other than the Termination Letter; and

(b)   shall be binding upon and shall inure to the benefit of each of the
Parties hereto and thereto and their respective successors and permitted assigns
and is not intended to confer any rights, remedies or benefits on any Persons
other than as expressly set forth in this Section 9.10.

Section 9.11.   Amendments and Modifications; Waivers and Extensions.

(a)   No amendment, modification or termination of this Agreement shall be
binding upon any other Party unless executed in writing by the Parties hereto
intending to be bound thereby.

23


--------------------------------------------------------------------------------




(b)   Any Party to this Agreement may waive any right, breach or default which
such Party has the right to waive; provided that such waiver will not be
effective against the waiving Party unless it is in writing, is signed by such
Party, and specifically refers to this Agreement. Waivers may be made in advance
or after the right waived has arisen or the breach or default waived has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No failure or delay in exercising any right, power or
privilege hereunder shall be deemed a waiver or extension of the time for
performance of any other obligations or acts nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 9.12.   Assignment.   Neither this Agreement nor any of the rights,
duties or obligations hereunder may be assigned or delegated by any of the
Parties hereto without the prior written consent of PLC or Edwards, as the case
may be, which may be withheld in its sole discretion except that Edwards may
assign all its rights and obligations to any direct or indirect wholly-owned or
consolidated subsidiary of Edwards Lifesciences Corporation, provided, however,
any Party may assign this Agreement and all rights, duties or obligations
hereunder in connection with the sale of more than 51% of the outstanding
capital stock of such Party in one or more related transactions, a merger or the
transfer of all or substantially all the assets to which this Agreement relates.
Any attempted assignment or delegation of rights, duties or obligations
hereunder in contravention hereof shall be void and of no effect.

Section 9.13.   Schedules.   Each of the schedules referred to herein and
attached hereto is an integral part of this Agreement and is incorporated herein
by reference.

Section 9.14.   Expenses.   Except as otherwise provided in this Agreement, each
Party to this Agreement shall bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the transactions contemplated hereby, including all fees and expenses of
agents, representations, counsel and accountants.

Section 9.15.   No Consequential or Punitive Damages.   If any Party claims any
breach of this Agreement by the other Party or otherwise becomes dissatisfied
with any matter relating hereto or arising herefrom, it shall have no right to
seek consequential or punitive damages and each Party hereby waives any right it
may have to seek such punitive or consequential damages.

24


--------------------------------------------------------------------------------




Section 9.16.   Force Majeure.   Notwithstanding anything to the contrary
contained in this Agreement, no liability or loss of rights hereunder shall
result to any Party from delay or failure in performance (other than payment)
caused by governmental restrictions (excluding any regulatory actions taken by
the FDA or similar bodies), war, acts of terrorism, commotions, riots, strikes,
lockouts and acts of God such as fire, flood or other similar causes that are
beyond the control of the parties (each a “Force Majeure Event”). Except to the
extent caused by the foregoing, Force Majeure Events shall not include shortage
of labor, lack of or inability to obtain materials, fuel or supplies (unless
caused solely by priorities, restrictions or allocations imposed by governmental
authority), or any other industrial disturbance.

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

PLC SYSTEMS INC.

 

 

 

By:

/s/ James G. Thomasch

 

Name:

James G. Thomasch

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

PLC MEDICAL SYSTEMS, INC.

 

 

 

By:

/s/ James G. Thomasch

 

Name:

James G. Thomasch

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES LLC

 

 

 

By:

/s/ John H. Kehl, Jr.

 

Name:

John H. Kehl, Jr.

 

Title:

Corporate Vice President, Strategy and Business Development

 


--------------------------------------------------------------------------------


Exhibit A

Laser 3 Power Source Specifications

Optiwave 980™ Laser Console

System Requirements

(based upon Minnetronix # DP-0001-45-1 Rev 002-a)

Mike Adams

 

/s/ Michael Adams

 

6/3/05

New Ventures (Print)

 

New Ventures (Signature)

 

Date

 

 

 

 

 

Ken Luppi

 

/s/ Ken Luppi

 

6/3/05

Operations (Print)

 

Operations (Signature)

 

Date

 

 

 

 

 

Debbie Quigley

 

/s/ Debbie Quigley

 

6/7/05

Clinical (Print)

 

Clinical (Signature)

 

Date

 

 

 

 

 

Dori Boermeester

 

/s/ Dori Boermeester

 

6/6/05

Quality Assurance/Regulatory (Print)

 

Quality Assurance/Regulatory (Signature)

 

Date

 

 

 

 

 

Mark Tauscher

 

/s/ Mark Tauscher

 

6/7/05

Marketing/Sales (Print)

 

Marketing/Sales (Signature)

 

Date

 


--------------------------------------------------------------------------------




 


1 
INTRODUCTION                                                                   
                                               
SECTION HEADING                                  VERSION: 1.4             
(SYSREQ35557)


1.1  SCOPE                                                      
                                                               
SECTION HEADING                                  VERSION: 5.0             
(SYSREQ35558)

This specification describes the functional and performance requirements of the
Optiwave 980™ Laser Console (console). The console is intended for use with a
fiber delivery device to deliver 980 nm laser energy for surgical treatment.
This document comprises the full set of requirements for the console and is
intended for internal use only, for review and reference by development and
product support teams.

This document contains both system requirements and development guidelines.
System requirements are denoted as such in section headings and will be tested
against during verification testing. Development guidelines in this document
include all sections denoted as guidelines, references, targets, or overviews
and will not specifically be addressed by system verification testing.


1.2  GLOSSARY                                                 
                                                               
BACKGROUND INFO                                  VERSION: 10.0             
(SYSREQ35562)

Delivery Device: [**]

Laser Console (console): [**]

Laser System (system): [**]

Wavelength: [**]

Laser product: [**]

Low OH: [**]

Numerical Aperture (NA): [**]

UI: [**].

Thermal Safety System (TSS): [**].

Optical Path: [**]

Endocardial:  [**]

Epicardial:  [**]

Surgical:  [**]

Optic Block and Optic Module both refer to [**].


2  SYSTEM OVERVIEW                                                            
                                               
SECTION HEADING                                  VERSION: 1.4             
(SYSREQ35563)

2.1  General Description                                            
                                               
Background Info                                  Version: 6.0             
(SYSREQ35564)

The console is intended for surgical treatment using photonic energy to form
lesions at locations in the cardiac anatomy that may provide effective and
appropriate conduction block. The system includes [**]


--------------------------------------------------------------------------------




2.2  Basic System
Configuration                                                                              

Section Heading                                  Version: 1.5             
(SYSREQ35565)

2.2.1  Block Diagram                                                            
                               

Background Info                             Version: 2.3       
      (SYSREQ35566)

The diagram identifies [**]:

[**]

2.2.2  System Components                                                    
                               

Background Info                           Version: 10.0             
(SYSREQ35567)

The console includes the following basic functional block or components:

[**]

2.3  Useful Life                                                             
                                               
Design Guideline                                Version: 2.2     
         (SYSREQ35568)

The console’s useful life shall exceed [**]


3  SYSTEM REQUIREMENTS                                    
                                                               

Section Heading                                      Version: 3.3        
      (SYSREQ35569)

This section includes the functional and performance requirements for the
console, i.e. what functions the system must perform and to what accuracy and/or
precision those functions must be performed.

 

3.1  General Tolerances                                             
                                               

Traceable Requirement                    Version: 1.3              (SYSREQ36453)

Unless otherwise specified, the default tolerance for specifications is [**]

This requirement traces TO SUBTST36070:  General Instructions

3.2  Laser Energy Generation                                                   
                               

Section Heading                                Version: 1.5      
          (SYSREQ35570)

3.2.1  Therapy Duration                                       
                                               

Traceable Requirement                Version: 2.2                 (SYSREQ35571)

The console shall monitor therapy duration [**]

This requirement traces TO SUBREQ35920:  OIC Countdown Therapy Timer

This requirement traces TO SUBREQ35810:  UIC Countdown Therapy Timer


--------------------------------------------------------------------------------




 

3.2.2  Output Power Monitor                                               
                                               

Traceable Requirement                                  Version: 6.4             
(SYSREQ35572)

The console shall include means for directly or indirectly monitoring output
laser power from the console. Accuracy of the power monitoring shall be [**].

This requirement traces TO SUBTST36152:  Test Protocol 002 - Laser Power
Regulation

3.2.3  Output Port                                   
                                                                               

Traceable Requirement                                  Version: 2.2             
(SYSREQ35573)

The laser output from the console shall be compatible with a standard SMA 905
optical connector.

This requirement traces TO SUBREQ35993:  Laser Output Port

3.2.4  Output Port NA                                            
                                                               

Traceable Requirement                                  Version: 1.8             
(SYSREQ35574)

The output NA of the laser output port into the delivery fiber must be [**].

This requirement traces TO SUBREQ35926:  Output Port NA

3.2.5  Output Spot Size                          
                                                                               

Design Guideline                                  Version: 1.4    
                 (SYSREQ35575)

The theoretical/calculated output spot size of the laser output port into the
delivery fiber must be [**].

The calculation used is:  [**].

3.2.6  Continuous Use                                                           
                                               

Traceable Requirement                           Version: 4.2    
               (SYSREQ35576)

The console shall be capable of operating at full laser output power
continuously for the following duty cycles. These duty cycles represent one
procedure.

[**]

[**]

This requirement traces TO SUBTST36157:  Test Protocol 006 - Continuous Use


--------------------------------------------------------------------------------




 

3.2.7  **LASER SHUTOFF**                                            
                                               

Traceable Requirement                                  Version: 2.0             
(SYSREQ35577)

When the laser is shutoff due to a normal or abnormal event, laser output must
be reduced to [**].

Note: A Laser Shutoff event moves the laser from a READY or ACTIVE state to a
STANDBY state.

This requirement traces FROM SYSREQ35622:  Device Response: Alarm

This requirement traces FROM SYSREQ35619:  Device Response: Alert

This requirement traces FROM SYSREQ35620:  System Alarms

This requirement traces FROM SYSREQ35616:  System Alerts

This requirement traces TO SUBREQ35922:  Laser Shutoff

3.2.8  Max Power Formula                                                  
                                               

Design Guideline                                  Version: 3.2             
(SYSREQ35578)

The following formula should be used to determine if the total power the user
has requested exceeds the console capability. Max Power is defined as the power
delivered out the front of the optical block.

Max Delivered Power = [**]

Max Power = [**]

3.2.9  Redundant Power Monitoring                 
                                                               

Critical Requirement                                  Version: 2.2             
(SYSREQ35579)

The console shall monitor the laser output both [**].

This requirement traces TO SUBREQ35916:  Closed-Loop Laser Output Control

3.3  Safety Interlocks                                  
                                                                               

Section Heading                                             Version: 1.5    
             (SYSREQ35580)

3.3.1  Output Port Interlock                                                 
                                               

Critical Requirement                                  Version: 3.2       
        (SYSREQ35581)

The console shall require that an output fiber be inserted into the console’s
laser output connector [**].

Note: The Output Port Interlock is also known as the Device Interlock.

This requirement traces TO SUBREQ35983:  Laser Enable Inputs

This requirement traces TO SUBREQ35981:  Output Port Interlocks


--------------------------------------------------------------------------------





 

3.3.2  Remote Interlock                                                        
                                               

Traceable Requirement                                  Version: 3.2             
(SYSREQ35582)

The console shall include a remote interlock input and the system shall require
that the remote interlock be [**].

Note: The Remote Interlock is also known as the Door Interlock.

This requirement traces TO SUBREQ35983:  Laser Enable Inputs

This requirement traces TO SUBREQ35980:  Remote Interlock

3.3.3  Housing Interlock                                       
                                                               

Critical Requirement                                  Version: 3.2             
(SYSREQ35583)

The console shall require that the console housing interlock be closed [**]

This requirement traces TO SUBREQ35979:  Housing Interlocks

3.4  IR Monitoring and Shut-off                              
                                                               

Critical Requirement                                  Version: 8.0             
(SYSREQ35584)

The console shall monitor [**]

This requirement traces TO SUBREQ35927:  IR Detector

This requirement traces TO SUBREQ35840:  Abort: Thermal Safety System Tripped

This requirement traces TO SUBREQ35983:  Laser Enable Inputs

3.4.1  Thermal Safety System                               
                                                               

Critical Requirement                                  Version: 3.1             
(SYSREQ35585)

The console shall perform a [**]

This requirement traces FROM SUBFMA36069:  User performs Therapy into Dustcap

This requirement traces TO SUBREQ35740:  Thermal Safety System BIT

3.4.2  Sampling Period                                         
                                                               

Traceable Requirement                                  Version: 2.1             
(SYSREQ35586)

The console shall sample [**]

This requirement traces TO SUBTST36183:  Unit and Integration Tests

3.4.3  Output Port Shield                                                      
                                               

Traceable Requirement                                  Version: 6.0             
(SYSREQ35587)

There will be an output port shield [**]

Note: The Output Port Shield is also known as a Dustcap.

This requirement traces TO SUBREQ36004:  Laser Output Port Shield

This requirement traces TO SUBREQ35740:  Thermal Safety System BIT


--------------------------------------------------------------------------------





 

3.4.4  Delivery Device Replacement                                   
                                               

Traceable Requirement                                  Version: 5.0             
(SYSREQ35588)

The console shall require the user to replace the delivery device [**]

[**]

This requirement traces FROM SUBFMA36069:  User performs Therapy into Dustcap

This requirement traces TO SUBREQ35840:  Abort: Thermal Safety System Tripped

3.5  User Interface                                       
                                                                               

Section Heading                                  Version: 1.6             
(SYSREQ35589)

 

This requirement traces TO SYSREQ36986:  Laser State Transitions

3.5.1  Laser State Transitions                                              
                                               

Background Info                                  Version: 1.3             
(SYSREQ36986)

The following diagram describes the laser state transition.

This requirement traces FROM SYSREQ35589:  h User Interface

3.5.2  User Inputs                                                   
                                                               

Section Heading                                  Version: 1.6             
(SYSREQ35590

 

3.5.2.1  Input Checking                                                   
                                               

Critical Requirement                                  Version: 3.2             
(SYSREQ35591)

All user inputs will be checked for validity. The user will not be allowed to
proceed in the UI until invalid inputs are corrected.

This requirement traces TO SUBREQ35774:  Delivery Device Number Entry

This requirement traces TO SUBREQ35773:  Number Entry

This requirement traces TO SUBREQ35771:  Pick From List

3.5.2.2  Delivery Device Number                                   
                                               

Section Heading                                  Version: 4.0             
(SYSREQ35592)

This section describes the behavior of the Device Number. This number will be
included with every completed delivery device.

3.5.2.2.1  Delivery Device Number Required                         
                               

Critical Requirement                       Version: 4.0
                  (SYSREQ35593)

The UI shall require that the user enter in the Delivery Device Number before
applying therapy.

 

This requirement traces TO SUBREQ35774:  Delivery Device Number Entry

This requirement traces TO SUBREQ35791:  Required Fields


--------------------------------------------------------------------------------





 

3.5.2.2.2  Delivery Device Number Format            
                                                               

Traceable Requirement                                  Version: 6.0             
(SYSREQ35594)

The Delivery Device Number has the following format. The dashes are included to
as an aid in remembering the number for ease of entry.

[**]

This requirement traces TO SUBREQ35795:  Checksum Algorithm

This requirement traces TO SUBREQ35793:  Delivery Device Number Format

This requirement traces TO SUBREQ35794:  Encyption Algorithm

3.5.2.2.3  Delivery Device Number History                            
                                               

Traceable Requirement                                  Version: 3.0             
(SYSREQ35595)

The console shall keep track of the last [**]

 

This requirement traces TO SUBREQ35796:  Delivery Device Number Log

3.5.2.2.4  Prevent Reuse                             
                                                                               

Traceable Requirement                                 Version: 2.2             
(SYSREQ35596)

A device number can be reused in any of following cases. In all other cases, the
number cannot be reused.

·                  [**]

This requirement traces TO SUBREQ35797:  Delivery Device Number Reuse

3.5.2.2.5  Invalid Delivery Device Number            
                                                               

Traceable Requirement                                  Version: 3.0             
(SYSREQ35597)

If the user enters an invalid Delivery Device Number, a message is displayed,
and the Device number field cleared.

 

This requirement traces TO SUBREQ35798:  Invalid Delivery Device Number Entry

3.5.2.3  Therapy Power                                                    
                                                               

Traceable Requirement                                  Version: 2.2             
(SYSREQ35598)

The console shall provide means for the user to enter therapy power.

 

This requirement traces TO SUBREQ35787:  Parameters Displayed

3.5.2.4  Therapy
Duration                                                               
                                               

Traceable Requirement                                  Version: 2.4             
(SYSREQ35599)

The console shall provide means for the user to enter maximum therapy duration
with a resolution of [**].

 

This requirement traces TO SUBREQ35787:  Parameters Displayed


--------------------------------------------------------------------------------




 

3.5.2.4.1  Therapy Timer Increments                      
                                                               

Traceable Requirement                                  Version: 1.7             
(SYSREQ35600)

Therapy duration time will count down in [**] intervals whenever the system’s
[**].

 

This requirement traces TO SUBREQ35920:  OIC Countdown Therapy Timer

This requirement traces TO SUBREQ35810:  UIC Countdown Therapy Timer

3.5.2.4.2  Reset at Therapy Completion                 
                                                               

Traceable Requirement                                  Version: 1.5             
(SYSREQ35601)

Therapy duration time will be reset to the initial desired therapy time at the
completion of therapy.

 

This requirement traces TO SUBREQ35799:  Setup Screen Reentry

3.5.2.4.3  Pre-therapy Temperature Check            
                                                               

Traceable Requirement                                  Version: 3.1             
(SYSREQ35602)

While on the Therapy screen, prior to switching to READY mode, the software
shall monitor the temperature of the diodes. [**]

 

While waiting for the current temperature to go down, the user can hit a softkey
to go back to the Setup screen.

 

This requirement traces TO SUBREQ36460:  Diode Temp Check Prior to Therapy

3.5.2.5  Therapy Operation                                             
                                                               

Section Heading                                  Version: 4.0             
(SYSREQ35603)

The following terms define the operational states of the console:

 

·

 

OFF:

 

console is not supplied with AC power, all displays are blank and the laser is
de-energized.

·

 

STANDBY:

 

console is powered-on, laser is de-energized. Laser can not enter the ACTIVE
state (energize the laser) by pressing the footswitch.

·

 

READY:

 

console is powered-on, laser is de-energized. User can enter the ACTIVE state
via footswitch activation.

·

 

ACTIVE:

 

console is powered-on, footswitch is activated and the laser is energized.

 


--------------------------------------------------------------------------------




 

3.5.2.5.1  Start of Therapy                         
                                                                               

Critical Requirement                                  Version: 10.1             
(SYSREQ35604)

The following must have occurred before therapy can start:

 

[**]

This requirement traces TO SUBREQ36418:  Delivery Device Irrigation Check Screen

This requirement traces TO SUBREQ35807:  Footswitch Open before READY

This requirement traces TO SUBREQ35983:  Laser Enable Inputs

This requirement traces TO SUBREQ36549:  Output Port Shield Still Attached

This requirement traces TO SUBREQ35787:  Parameters Displayed

This requirement traces TO SUBREQ35809:  Instruction Displayed

This requirement traces TO SUBREQ35975:  Keyed Power Switch

This requirement traces TO SUBREQ35791:  Required Fields

3.5.2.5.2  Therapy Pause                                            
                                                               

Traceable Requirement                                  Version: 1.9             
(SYSREQ35605)

Therapy shall be paused [**]  While therapy is paused, [**]

 

This requirement traces TO SUBREQ35812:  Cessation of Therapy

This requirement traces TO SUBREQ35822:  5 sec visible countdown

This requirement traces TO SUBREQ35821:  5 Second Maximum Pause Time

This requirement traces TO SUBREQ35824:  Displayed Information

This requirement traces TO SUBREQ35823:  Softkeys: Therapy Paused Screen

3.5.2.5.3  Therapy Complete                                     
                                                               

Traceable Requirement                                  Version: 1.5             
(SYSREQ35606)

Therapy shall be complete and the laser de-energized when remaining therapy
duration time is [**] seconds.

 

This requirement traces TO SUBREQ35920:  OIC Countdown Therapy Timer

This requirement traces TO SUBREQ35812:  Cessation of Therapy

This requirement traces TO SUBREQ35810:  UIC Countdown Therapy Timer

3.5.2.5.4  Therapy
Abort                                                            
                                               

Traceable Requirement                                  Version: 8.3             
(SYSREQ35607)

Therapy shall be considered aborted and the laser de-energized in response to
any of the following conditions.

 

[**]

This requirement traces FROM SYSREQ35619:  Device Response: Alert

This requirement traces TO SUBREQ35821:  5 Second Maximum Pause Time

This requirement traces TO SUBREQ35812:  Cessation of Therapy

This requirement traces TO SUBREQ35843:  In READY State Too Long

This requirement traces TO SUBREQ35813:  Softkeys: Therapy Screen

This requirement traces TO SUBREQ36485:  Therapy Abort Conditions

This requirement traces TO SUBREQ35825:  Therapy Aborted Screen

 


--------------------------------------------------------------------------------


3.5.2.6  LASER
STOP                                                                      

Critical Requirement                                  Version: 4.0             
(SYSREQ35608)

The console shall provide means for the user to stop therapy and de-energize the
laser via a LASER STOP switch.

When the LASER STOP switch is activated, all power in the console is
interrupted.

This requirement traces TO SUBREQ35974:  LASER STOP Button

3.5.2.7  Delivery Device
Replacement                                                          

Traceable Requirement                                  Version: 4.0             
(SYSREQ35609)

When the delivery device is removed (detected by output port interlocks), all
therapy parameters are reset to power up defaults.

This requirement traces TO SUBREQ35838:  Alert: Output Port Interlock

This requirement traces TO SUBREQ35982:  Setup Pameters Reset On Device
Replacement

3.5.3 
Outputs                                                                          

Section Heading                                  Version: 1.5             
(SYSREQ35610)

 

3.5.3.1  Laser
Energized                                                                  

Traceable Requirement                                  Version: 2.2             
(SYSREQ35611)

The console shall provide a visual and audible indication to the user whenever
the laser is energized.

This requirement traces TO SUBREQ35811:  Audible & Visible Indication of Laser
On

This requirement traces TO SUBREQ35904:  Audio Transducer

3.5.3.1.1  Irrigation
Prompt                                                                      

Traceable Requirement                                  Version: 3.2             
(SYSREQ35612)

The console shall provide a prompt to the user before activating the laser
regarding device irrigation.

 

This requirement traces TO SUBREQ36418:  Delivery Device Irrigation Check Screen

3.5.3.2  Laser
State                                                                           

Critical Requirement                                  Version: 2.3             
(SYSREQ35613)

The console shall visually indicate to the user the current state of the laser
as being STANDBY, READY or ACTIVE.

This requirement traces TO SUBREQ35769:  Displayed Elements


--------------------------------------------------------------------------------




 

3.5.3.3  Programmed
Power                                                                           

Critical Requirement                                  Version: 2.2             
(SYSREQ35614)

The console will indicate programmed therapy power with a resolution of [**]

This requirement traces TO SUBREQ35808:  Parameters Displayed

3.5.3.4  Remaining Therapy
Time                                                                 

Critical Requirement                                  Version: 2.2             
(SYSREQ35615)

The console will indicate remaining therapy time with a resolution of [**], to
the user whenever the laser is energized .

This requirement traces TO SUBREQ35920:  OIC Countdown Therapy Timer

This requirement traces TO SUBREQ35808:  Parameters Displayed

This requirement traces TO SUBREQ35810:  UIC Countdown Therapy Timer

3.5.4  System
Alerts                                                                

Traceable Requirement                                  Version: 3.3             
(SYSREQ35616)

Upon detection of an alert condition, the UI shall generate visual and audible
indications. [**]

 

This requirement traces TO SYSREQ35617:  Alert Conditions

This requirement traces TO SYSREQ35618:  Alerts Suppressed During Therapy

This requirement traces TO SUBREQ35812:  Cessation of Therapy

This requirement traces TO SYSREQ35577:  **LASER SHUTOFF**

This requirement traces TO SUBREQ35832:  Alerts/Alarms Visible & Audible

This requirement traces TO SUBREQ35831:  Alerts/Alarms Stop Therapy

This requirement traces TO SYSREQ35619:  Device Response: Alert

 

3.5.4.1  Alert
Conditions                                                                 

Traceable Requirement                                  Version: 4.4             
(SYSREQ35617)

The console shall indicate the following alert conditions to the user:

[**]

This requirement traces FROM SYSREQ35616:  System Alerts

This requirement traces TO SUBREQ35844:  Alert: Fan Failure

This requirement traces TO SUBREQ35838:  Alert: Output Port Interlock

This requirement traces TO SUBREQ35842:  Alert: OverTemp

This requirement traces TO SUBREQ35839:  Alert: Remote Interlock

3.5.4.2  Alerts Supressed During Therapy                                   

Traceable Requirement                                  Version: 2.1             
(SYSREQ35618)

During therapy, the following alerts are suppressed. [**]

[**]

This requirement traces FROM SYSREQ35616:  System Alerts

This requirement traces TO SUBREQ35844:  Alert: Fan Failure

This requirement traces TO SUBREQ35842:  Alert: OverTemp

This requirement traces TO SUBREQ35834:  Alerts Supression


--------------------------------------------------------------------------------




 

3.5.4.3  Device Response:
Alert                                                                     

Traceable Requirement                                  Version: 5.3            
 (SYSREQ35619)

In the event of an alert condition, the console shall respond according to the
alert response table. Note that the responses vary by what state the laser is
in.

[**]

 

Alert

 

STANDBY

 

READY

 

ACTIVE

[**]

 

[**]

 

ð[**]

 

[**]

[**]

 

ð[**]

 

ð[**]

 

ð[**]

[**]

 

ð[**]

 

ð[**]

 

ð[**]

[**]

 

ð[**]

 

ð[**]

 

ð[**]

[**]

 

ð[**]

 

ð[**]

 

ð[**]

 

This requirement traces FROM SYSREQ35616:  System Alerts

This requirement traces TO SYSREQ35577:  **LASER SHUTOFF**

This requirement traces TO SUBREQ35834:  Alerts Supression

This requirement traces TO SUBREQ35831:  Alerts/Alarms Stop Therapy

This requirement traces TO SUBREQ35835:  Performing Therapy after an Alert

This requirement traces TO SUBREQ35838:  Alert: Output Port Interlock

This requirement traces TO SUBREQ35844:  Alert: Fan Failure

This requirement traces TO SUBREQ35839:  Alert: Remote Interlock

This requirement traces TO SYSREQ35607:  Therapy Abort

3.5.5  System
Alarms                                                                             

Traceable Requirement                                  Version: 3.3             
(SYSREQ35620)

Upon detection of an alarm condition, the UI shall generate a visual and audio
alarm. Alarm indications must occur within [**]of detection of an alarm
condition. [**]

This requirement traces TO SYSREQ35577:  **LASER SHUTOFF**

This requirement traces TO SUBREQ35832:  Alerts/Alarms Visible & Audible

This requirement traces TO SUBREQ35831:  Alerts/Alarms Stop Therapy

This requirement traces TO SUBREQ35812:  Cessation of Therapy

 

3.5.5.1  Alarm
Conditions                                                                               

Traceable Requirement                                  Version: 2.3             
(SYSREQ35621)

The console shall indicate the following alarm conditions to the user:

[**]

This requirement traces TO SUBREQ35848:  Alarm: Inaccurate Laser Power

This requirement traces TO SUBREQ35849:  Alarm: POST Failed

This requirement traces TO SUBREQ35760:  Power Up Tests

This requirement traces TO SUBREQ35761:  Run-Time Diagnostics


--------------------------------------------------------------------------------




 

3.5.5.2  Device Response:
Alarm                                                                   

Traceable Requirement                                  Version: 2.1             
(SYSREQ35622)

In the event of an alarm condition, [**]

This requirement traces TO SYSREQ35577:  **LASER SHUTOFF**

This requirement traces TO SUBREQ35831:  Alerts/Alarms Stop Therapy

This requirement traces TO SUBREQ35833:  Alarm Silencing

This requirement traces TO SUBREQ35836:  Performing Therapy after an Alarm

 

3.5.6  Service/Engineering
Mode                                                                       

Traceable Requirement                                  Version: 5.3             
(SYSREQ35623)

The UI shall include a service/engineering mode of operation through the UI
which provides [**]

 

This requirement traces TO SUBREQ35863:  Accessing Service Screen

This requirement traces TO SUBREQ35865:  Service Screen Options

This requirement traces TO SUBREQ36690:  TSS BIT Screen

This requirement traces TO SUBREQ36536:  Set TSS BIT Params

This requirement traces TO SUBREQ35873:  Dump Device Number History Log

This requirement traces TO SUBREQ35866:  Display Event Log

This requirement traces TO SUBREQ36533:  View System Runtime

 

3.5.6.1  Hours of
Use                                                                        

Traceable Requirement                                  Version: 2.3             
(SYSREQ35624)

In service/engineering mode, the system shall be capable of displaying “hours of
use” of the laser diode module. [**]

[**]

This requirement traces TO SUBREQ35892:  Laser Usage Time

3.5.6.1.1  Reset Hours of
Use                                                                    

Traceable Requirement                                  Version: 2.1             
(SYSREQ35625)

The console shall provide a means to reset the “Hours Of Use” when a laser
module is replaced.

 

This requirement traces TO SUBREQ35871:  Reset Laser Usage timer

3.5.6.2  Constant Current
Mode                                                                    

Traceable Requirement                                  Version: 2.0             
(SYSREQ35626)

In service/engineering mode, the system shall provide means for running the
laser in constant current mode. [**]

This requirement traces TO SUBREQ36466:  Set Constant Current Mode

3.5.6.3  Power Calibration
Mode                                                                  

Traceable Requirement                                  Version: 1.7             
(SYSREQ35627)

In service/engineering mode, the system shall provide means for the user
(service personnel) to perform a power calibration of the laser.

This requirement traces TO SUBREQ35943:  Store/Read Laser Calibration Data


--------------------------------------------------------------------------------




 

3.5.6.4  Current Calibration
Mode                                                                               

Traceable Requirement                                  Version:
1.10              (SYSREQ36411)

In service/engineering mode, the system shall provide means for the user
(service personnel) to perform a current calibration of the laser.

This requirement traces TO SUBREQ36486:  Store/Read Laser Current Calibration
Data

3.5.6.5  TSS
Calibration                                                                  

Traceable Requirement                                  Version: 1.7             
(SYSREQ35628)

The system shall provide a means to calibrate the Thermal Safety System from
within the Service Mode.

This requirement traces TO SUBREQ35969:  Read Thermal Safety System Information

This requirement traces TO SUBREQ36463:  Store TSS Calibration Data

3.5.7  UI
Components                                                                            

Section Heading                                  Version: 1.5             
(SYSREQ35629)

 

3.5.7.1  Display and
Keypad                                                                           

Section Heading                                  Version: 1.6             
(SYSREQ35630)

 

3.5.7.1.1 
Viewability                                                                  

Traceable Requirement                                  Version: 1.5             
(SYSREQ35631)

All electronically displayed information must be readable from [**]

This requirement traces TO SUBTST36182:  Test Protocol 007 - Viewability

3.5.7.1.2  Display
Angle                                                                             

Traceable Requirement                                  Version: 1.6             
(SYSREQ35632)

The display shall be mounted [**]

This requirement traces TO SUBTST36182:  Test Protocol 007 - Viewability

3.5.7.1.3 
Room Lighting                                                                           

Design Guideline                                  Version: 1.4         
    (SYSREQ35633)

All user data must be visible [**]

3.5.7.1.4  Keypad Actuation
Force                                                          

Traceable Requirement                                  Version: 2.0             
(SYSREQ35634)

All user-input keys shall have an actuation force between [**]

 

This requirement traces TO SUBTST37660:  Test Protocol 003 - Keypad Force


--------------------------------------------------------------------------------




 

3.5.7.1.5  Foreign
Languages                                                                   

Future Enhancement                                  Version: 3.2             
(SYSREQ35735)

The laser console must support the following foreign language requirements: [**]

 

3.5.7.1.6  Device
Labeling                                                                         

Traceable Requirement                                  Version: 3.7             
(SYSREQ36192)

Device labeling shall be in [**]

 

This requirement traces TO SUBREQ35861:  Languages

This requirement traces TO SUBREQ35767:  Languages

 

3.5.7.2  LASER STOP
Switch                                                                         

Critical Requirement                                  Version: 4.0             
(SYSREQ35635)

The console shall have a red laser stop switch on the front or top of the
console. [**]

This requirement traces FROM SUBFMA36068:  OIC locked-up during therapy - loss
of optical system control
This requirement traces TO SUBREQ35974:  LASER STOP Button

3.5.7.3 
Footswitch                                                                           

Critical Requirement                                  Version: 4.1       
      (SYSREQ35636)

The system shall include a footswitch, [**]

This requirement traces TO SUBTST37661:  Test Protocol 004 - Footswitch

3.5.7.4  Audio
Transducer                                                                              

Traceable Requirement                                  Version: 3.0             
(SYSREQ35637)

The system shall include a monotone audio transducer [**]

This requirement traces TO SUBREQ35904:  Audio Transducer

3.6  Device Event
Log                                                                 

Traceable Requirement                                  Version: 2.2             
(SYSREQ35638)
The console shall be capable of storing a history of the events in non-volatile
memory.

[**]

This requirement traces TO SUBREQ35878:  Common Format

This requirement traces TO SUBREQ35877:  Number of Events

 

3.6.1  Power
On                                                                      

Traceable Requirement                                  Version: 3.1             
(SYSREQ35640)

An event will be created when the console is powered on.

 

[**].

This requirement traces TO SUBREQ35880:  Event: Power Up


--------------------------------------------------------------------------------




 

3.6.2  Change in Operation State (STANDBY, READY, ACTIVE)

Traceable Requirement                                  Version: 2.2             
(SYSREQ35641)

An event will be recorded when the laser changes between STANDBY, READY, and
ACTIVE mode.

 

This requirement traces TO SUBREQ35882:  Event: Go To Ready

This requirement traces TO SUBREQ35886:  Event: Therapy Abort

This requirement traces TO SUBREQ35885:  Event: Therapy Resume

This requirement traces TO SUBREQ35884:  Event: Therapy Pause

This requirement traces TO SUBREQ35887:  Event: Therapy Complete

This requirement traces TO SUBREQ35880:  Event: Power Up

This requirement traces TO SUBREQ36468:  Event: Alarm

This requirement traces TO SUBREQ35888:  Event: Alert

This requirement traces TO SUBREQ35883:  Event: Therapy Start

 

3.6.3  Therapy
Start                                                                               

Traceable Requirement                                  Version: 1.5             
(SYSREQ35642)

An event will be generated when Therapy is started.

[**]

This requirement traces TO SUBREQ35883:  Event: Therapy Start

3.6.4  Therapy
Complete                                                                      

Traceable Requirement                                  Version: 2.2             
(SYSREQ35643)

An event will be created when Therapy Completes.

[**]

This requirement traces TO SUBREQ35887:  Event: Therapy Complete

3.6.5  Therapy
Paused                                                                           

Traceable Requirement                                  Version: 1.5             
(SYSREQ35644)

An event entry will be created when Therapy is Paused.

[**]

This requirement traces TO SUBREQ35884:  Event: Therapy Pause

3.6.6  Alert or Alarm
Occurance                                                                         

Traceable Requirement                                  Version: 1.6             
(SYSREQ35645)

A device history event entry will be made for any alert or alarm condition.

[**]

This requirement traces TO SUBREQ36468:  Event: Alarm
This requirement traces TO SUBREQ35888:  Event: Alert


--------------------------------------------------------------------------------




 

3.7  External Serial Port                                            
                               

Traceable Requirement                                  Version: 2.2             
(SYSREQ35646)
The console shall include an external serial interface port.

This requirement traces TO SUBREQ35988:  Serial Port

3.7.1  Available
Data                                                                            

Design Guideline                                  Version: 2.4             
(SYSREQ35647)

Data available via the external serial port includes the following:

[**]

3.7.2  Physical
Implementation                                                                          

Traceable Requirement                                  Version: 1.5   
          (SYSREQ35648)

The serial interface will be implemented [**]

This requirement traces TO SUBREQ35989:  Connector

This requirement traces TO SUBREQ35990:  Pinout

 

3.7.3  Baud
Rate                                                                     

Traceable Requirement                                  Version:
1.10              (SYSREQ35649)

The external serial port shall provide communications at a baud rate of [**]

 

This requirement traces TO SUBREQ35932:  Serial Port Parameters

3.8  Regulatory
Requirements                                                                  

Section Heading                                  Version: 1.5             
(SYSREQ35650)

3.8.1  Device
Classifications                                                                

Design Guideline                                  Version: 4.0             
(SYSREQ35651)

The Laser Console shall be designed to meet the requirements of the following
safety and regulatory classifications:

 

[**]

 

3.8.2  U.S.
Regulatory                                                                           

Critical Requirement                                  Version: 5.0             
(SYSREQ35652)

 

The console shall be designed and verified to comply with the following
standards.

 

UL 60601-1 Medical Electrical Equipment, PART 1: General Requirements for Safety

 

21 CFR 1040.10 and 1040.11 Performance Standards for Light Emitting Products,
except for deviations pursuant to CDRH Laser Notice No. 50

 

This requirement traces TO SUBTST36177:  Test Protocol 001 - Safety Regulations


--------------------------------------------------------------------------------




 

3.8.3  O.U.S.
Regulatory                                                                       

Critical Requirement                                  Version: 15.0             
(SYSREQ35653)

The console shall be designed and verified to comply with the following
standards:

 

CAN/CSA C22.2 No. 601-1 M90 - Except Languages

Medical Electrical Equipment - PART 1: General Requirements For Safety

 

EN 61000-3-2 Electromagnetic Compatibility (EMC) - Part 3-2: Limits - Limits for
Harmonic Current Emissions (Equipment Input Current <= 16 A per Phase)

 

EN 61000-3-3 Electromagnetic Compatibility (EMC) - Part 3-3: Limits - Limitation
of Voltage Changes, Voltage Fluctuations and Flicker in Public Low-Voltage
Supply Systems, for Equipment With Rated Current <= 16 A per Phase and Not
Subject to Conditional Connection)

 

CISPR 11 / EN 55011 Industrial, Scientific and Medical (ISM) Radio-Frequency
Equipment - Electromagnetic Disturbance Characteristics - Limits and Methods of
Measurement

 

IEC 60601-1 / BS EN 60601-1 Medical Electrical Equipment - PART 1: General
Requirements For Safety

 

IEC 60601-1-2 / EN 60601-1-2 Medical Electrical Equipment - Part 1: General
Requirements for Safety, Section 2 - Collateral Standard: Electromagnetic
Compatibility - Requirements and Tests

 

IEC 60825-1 /BS EN 60825-1 Safety of Laser Products - Part 1: Equipment
Classification, Requirements And User’s Guide

 

IEC 60601-1-4 / EN 60601-1-4 Medical Electrical Equipment - Part 1-4: General
Requirements for Safety -

 

Collateral Standard: Programmable Electrical Medical Systems

 

This requirement traces TO SUBTST36177:  Test Protocol 001 - Safety Regulations

3.9  General Safety
Requirements                                                                            

Section Heading                                  Version: 1.5             
(SYSREQ35654)

3.9.1  Fail-safe
Condition                                                                    

Design Guideline                                  Version: 2.2             
(SYSREQ35655)

The console must “fail-safely” in the event of a [**]

3.9.2  System
Diagnostics                                                                     

Critical Requirement                                  Version: 2.4             
(SYSREQ35656)

The console should include appropriate diagnostics and self-tests [**]

 

This requirement traces TO SUBREQ35760:  Power Up Tests

This requirement traces TO SUBREQ35832:  Alerts/Alarms Visible & Audible

This requirement traces TO SUBREQ35849:  Alarm: POST Failed

This requirement traces TO SUBREQ35761:  Run-Time Diagnostics

 


--------------------------------------------------------------------------------




 

3.9.3  Power On Self
Tests                                                                    

Critical Requirement                                  Version: 6.2             
(SYSREQ35657)

Start-up self tests shall test or monitor the following functional blocks:

[**]

 

This requirement traces TO SUBREQ35760:  Power Up Tests

3.9.4  Single Fault
Impact                                                                   

Design Guideline                                  Version: 1.4             
(SYSREQ35658)

Except for faults that trigger a LASER SHUTOFF condition, no single fault
condition shall change the laser output [**]

 

3.9.5  Defibrillator
Proof                                                                      

Traceable Requirement                                  Version: 4.0             
(SYSREQ35659)
The console shall be defibrillator proof.

[**]

This requirement traces TO SUBTST36178:  Test Protocol 002 - Defibrillator Proof

3.9.6  Watchdog
Timers                                                                        

Critical Requirement                                  Version: 3.4             
(SYSREQ35661)

The [**], will be monitored by watchdogs.

 

This requirement traces TO SUBREQ35923:  Heartbeat

This requirement traces TO SUBREQ36470:  OIC Watchdog

This requirement traces TO SUBREQ36469:  UIC Watchdog

 

3.10  Power
Requirements                                                                         

Section Heading                                  Version: 1.6             
(SYSREQ35662)

 

This requirement traces TO SYSREQ36464:  Power Key Switch

3.10.1  AC Power
Source                                                                           

Traceable Requirement                                  Version: 2.2             
(SYSREQ35663)

The console’s [**] power source will be AC line power (Mains voltage).

 

This requirement traces TO SUBTST36156:  Test Protocol 002 - Mains Power

3.10.2  Mains
Tolerances                                                                          

Traceable Requirement                                  Version: 3.0             
(SYSREQ35664)

The console will support [**]

 

This requirement traces TO SUBTST37664:  Test Protocol 003 - Input Voltage Range

 


--------------------------------------------------------------------------------



 


3.10.3 MAINS RECEPTACLE               
CRITICAL REQUIREMENT                      VERSION: 2.2     (SYSREQ35665)
THE CONSOLE POWER INPUT SHALL INCORPORATE AN [**]

This requirement traces TO SUBTST36156: Test Protocol 002 - Mains Power


3.10.4 UL RECOGNIZED COMPONENTS       
CRITICAL REQUIREMENT                      VERSION: 1.6     (SYSREQ35666)
AC MAINS COMPONENTS MUST BE UL RECOGNIZED.

This requirement traces TO SUBREQ35977: AC Components UL Listed
This requirement traces TO SUBTST36156: Test Protocol 002 - Mains Power


3.10.5 POWER STATUS LED         
CRITICAL REQUIREMENT                 VERSION: 2.2          (SYSREQ35667)
THE CONSOLE SHALL HAVE AN LED ON THE FRONT PANEL INDICATING THAT POWER IS ON.

This requirement traces TO SUBREQ35976: Power On Indicator


3.10.6 MAINS FUSED   
CRITICAL REQUIREMENT                 VERSION: 2.2          (SYSREQ35668)
THE CONSOLE WILL HAVE FUSES IN THE MAINS.

This requirement traces TO SUBTST36156: Test Protocol 002 - Mains Power


3.10.7 ISOLATION          
CRITICAL REQUIREMENT                 VERSION: 1.5          (SYSREQ35669)
APPLIED PARTS WILL BE ELECTRICALLY ISOLATED FROM SECONDARY CIRCUITS AND EARTH
GROUND [**]

This requirement traces TO SUBTST36172: Test Protocol 002 - EMC / EMI


3.10.8 POWER KEY SWITCH          
TRACEABLE REQUIREMENT             VERSION: 3.1          (SYSREQ36464)
THE CONSOLE SHALL HAVE A FRONT PANEL KEY SWITCH, WHICH ENERGIZES THE CONSOLE.

This requirement traces FROM SYSREQ35662: h Power Requirements

This requirement traces TO SUBTST36181: Test Protocol 001 - Enclosure


3.11 PHYSICAL REQUIREMENTS            
SECTION HEADING                    VERSION: 1.5          (SYSREQ35670)




3.11.1 SIZE   
DESIGN GUIDELINE        VERSION: 2.2          (SYSREQ35671)
THE MAXIMUM FOOTPRINT OF THE LASER CONSOLE SHOULD BE [**]


--------------------------------------------------------------------------------




 

3.11.2 Weight             
Design Guideline        Version: 2.2          (SYSREQ35672)
The weight of the total laser console, unpackaged, should be less than or equal
to [**].


 

3.11.3 Forced Air      
Traceable Requirement             Version: 2.3          (SYSREQ35673)
Internal temperature control for the laser console shall be implemented via
forced air cooling.

 

This requirement traces TO SUBTST37663: Test Protocol 006 - Internal Cooling

3.11.4 AC Power Cable Length              
Critical Requirement                 Version: 2.2          (SYSREQ35674)
The console power cable connecting to AC power shall be [**]

 

This requirement traces TO SUBTST36156: Test Protocol 002 - Mains Power

3.12 Environmental Requirements
Section Heading                 Version: 1.5          (SYSREQ35675)
The following sections provide environmental requirements that are in addition
to requirements stipulated by the standards noted in Section 1.2.1.

 

3.12.1 Operating Conditions          
Section Heading         Version: 1.5          (SYSREQ35676)

 


3.12.1.1 AMBIENT TEMPERATURE               
TRACEABLE REQUIREMENT             VERSION: 2.2         (SYSREQ35677)
THE CONSOLE WILL OPERATE OVER AN AMBIENT TEMPERATURE RANGE OF [**].

This requirement traces TO SUBTST36171: Test Protocol 001 - Temperature and
Humidity


3.12.1.2 HUMIDITY      
TRACEABLE REQUIREMENT             VERSION: 2.2          (SYSREQ35678)
THE CONSOLE WILL OPERATE OVER A RELATIVE HUMIDITY RANGE OF [**].

This requirement traces TO SUBTST36171: Test Protocol 001 - Temperature and
Humidity


3.12.1.3 ESD                                               
TRACEABLE REQUIREMENT            VERSION: 3.0          (SYSREQ35679)
DURING IEC 60601-1-2 SPECIFIED ESD EXPOSURE, [**]

This requirement traces TO SUBTST36172: Test Protocol 002 - EMC / EMI


--------------------------------------------------------------------------------





 


3.12.1.4 EMI          
TRACEABLE REQUIREMENT        VERSION: 7.0          (SYSREQ35680)
THE CONSOLE SHALL MEET EMI EXPOSURE REQUIREMENTS SPECIFIED IN [**].

This requirement traces TO SUBTST36172: Test Protocol 002 - EMC / EMI


3.12.1.5 DRIP PROOF               
CRITICAL REQUIREMENT            VERSION: 4.0          (SYSREQ35681)
THE CONSOLE WILL BE DRIP PROOF PER [**].

This requirement traces TO SUBTST36173: Test Protocol 003 - Drip Proof


3.12.1.6 SURFACE TEMPERATURE            
CRITICAL REQUIREMENT            VERSION: 2.2          (SYSREQ35682)
SURFACE TEMPERATURE OF THE LASER CONSOLE SHALL NOT EXCEED [**] WHEN THE UNIT IS
OPERATING IN THE DEFINED AMBIENT TEMPERATURE RANGE.

This requirement traces TO SUBTST36171: Test Protocol 001 - Temperature and
Humidity


3.12.1.7 UNPACKAGED DROP TEST        
TRACEABLE REQUIREMENT        VERSION: 5.0          (SYSREQ35683)
THE CONSOLE SHALL WITHSTAND A [**]

This requirement traces TO SUBTST36174: Test Protocol 004 - Drop and Vibration


3.12.1.8 UNPACKAGED VIBRATION TEST
TRACEABLE REQUIREMENT        VERSION: 4.1          (SYSREQ35684)
THE CONSOLE MUST FUNCTION PROPERLY IN THE PRESENCE OF VIBRATION PER [**]

This requirement traces TO SUBTST36174: Test Protocol 004 - Drop and Vibration


3.12.1.9 CHEMICAL EXPOSURE              
TRACEABLE REQUIREMENT        VERSION: 1.6          (SYSREQ35685)
EXPOSED SURFACES MUST WITHSTAND WIPING (NOT SCRUBBING) WITH [**]

This requirement traces TO SUBTST37563: Test Protocol 007 - Chemical Exposure


3.12.2 STORAGE AND TRANSPORT CONDITIONS                     
SECTION HEADING                    VERSION: 1.5          (SYSREQ35686)


3.12.2.1 HUMIDITY 
TRACEABLE REQUIREMENT        VERSION: 2.2          (SYSREQ35687)
THE CONSOLE WHILE PACKAGED MUST WITHSTAND EXPOSURE OF [**]

This requirement traces TO SUBTST36171: Test Protocol 001 - Temperature and
Humidity


--------------------------------------------------------------------------------





 


3.12.2.2 TEMPERATURE           
TRACEABLE REQUIREMENT        VERSION: 2.2          (SYSREQ35688)
THE CONSOLE WHILE PACKAGED MUST WITHSTAND ENVIRONMENT TEMPERATURES FROM [**] AND
REMAIN CAPABLE OF PROPER FUNCTIONALITY WHEN RETURNED TO NORMAL OPERATING
CONDITIONS.

This requirement traces TO SUBTST36171: Test Protocol 001 - Temperature and
Humidity


3.12.2.3 SHOCK AND VIBRATION            
TRACEABLE REQUIREMENT        VERSION: 5.1          (SYSREQ35689)
THE CONSOLE WHILE PACKAGED MUST WITHSTAND THE ENVIRONMENTAL EXTREMES IDENTIFIED
IN [**]

This requirement traces TO SUBTST36175: Test Protocol 005 - Shipping


3.13 QUALITY REQUIREMENTS              
SECTION HEADING                 VERSION: 1.5          (SYSREQ35690)


3.13.1 VERIFICATION TESTING      
TRACEABLE REQUIREMENT             VERSION: 2.2          (SYSREQ35691)
[**]

This requirement traces TO SUBTST36179: Test Protocol 003 - Development
Processes


3.13.2 TESTABILITY       
DESIGN GUIDELINE        VERSION: 1.4          (SYSREQ35692)
[**]


3.14 MANUFACTURING GUIDELINES     
SECTION HEADING                 VERSION: 1.5          (SYSREQ35693)


3.14.1 IN-CIRCUIT PROGRAMMING FOR PROGRAMMABLE DEVICES
DESIGN GUIDELINE        VERSION: 1.4          (SYSREQ35694)
PROGRAMMABLE ELECTRONIC DEVICES SHOULD BE DESIGNED FOR IN-CIRCUIT PROGRAMMING
WHERE POSSIBLE.


3.14.2 SYSTEM MTBF
DESIGN GUIDELINE        VERSION: 2.2          (SYSREQ35695)
MEAN TIME BETWEEN FAILURE (MTBF) FOR THE CONSOLE SHALL BE [**].


3.15 SERVICE GUIDELINES    
SECTION HEADING                 VERSION: 1.5          (SYSREQ35696)


3.15.1 SOFTWARE UPGRADES        
DESIGN GUIDELINE        VERSION: 3.2          (SYSREQ35697)
SOFTWARE UPGRADES FOR THE CONSOLE MUST BE EASILY INSTALLED [**].


--------------------------------------------------------------------------------




 


3.15.2 NOT USER SERVICEABLE    
CRITICAL REQUIREMENT                 VERSION: 2.2          (SYSREQ35698)
THE CONSOLE IS NOT INTENDED TO BE USER SERVICEABLE.

This requirement traces TO SUBTST36184: Test Protocol 008 - Not User Serviceable


3.16 FUTURE UPGRADEABILITY            
FUTURE ENHANCEMENT         VERSION: 3.2          (SYSREQ35699)
THE LASER SYSTEM DESIGN SHOULD INCLUDE CONSIDERATION OF THE FOLLOWING POTENTIAL
FEATURE OR FUNCTIONAL UPGRADES. [**]


3.17 IRRIGATION CONTROL    
SECTION HEADING                 VERSION: 2.3          (SYSREQ35700)
THIS SECTION DESCRIBES THE IRRIGATION CONTROL IN THE CONSOLE.


3.17.1 PINCH VALVE    
TRACEABLE REQUIREMENT             VERSION: 4.0          (SYSREQ35701)
THERE WILL BE A PINCH VALVE IN THE SYSTEM [**]

This requirement traces TO SUBREQ35996: Pinch Valve External


3.17.2 PINCH VALVE SHUTOFF WHEN TSS TRIPS        
TRACEABLE REQUIREMENT             VERSION: 1.5          (SYSREQ35702)
THE PINCH VALVE SHALL CLOSE WHEN THE THERMAL SAFETY SYSTEM TRIPS.

This requirement traces TO SUBREQ35998: Pinch Valve & TSS Shutoff


3.17.3 ACTIVATED DURING FOOTSWITCH DOWN          
TRACEABLE REQUIREMENT             VERSION: 2.2          (SYSREQ35703)
THE PINCH VALVE WILL HAVE A NORMALLY CLOSED POSITION. THE PINCH VALVE WILL OPEN
WHEN THE FOOTSWITCH IS DEPRESSED DURING THERAPY.

This requirement traces TO SUBREQ35997: Pinch Valve Operation


3.17.4 IRRIGATION - SOFTKEY ACTIVATION   
TRACEABLE REQUIREMENT             VERSION: 2.5          (SYSREQ36414)
THE DEVICE SHALL BE CAPABLE OF PINCH VALVE CONTROL, VIA SOFTKEY CONTROL, WHILE
NOT IN THERAPY MODE.

This requirement traces TO SUBREQ35997: Pinch Valve Operation
This requirement traces TO SUBREQ36424: Softkeys: Delivery Device Irregation


3.18 LASER OUTPUT SPECIFIC REQUIREMENTS    
SECTION HEADING                 VERSION: 2.6          (SYSREQ35726)


--------------------------------------------------------------------------------




 


3.18.1 WAVELENGTH     
TRACEABLE REQUIREMENT             VERSION: 2.2          (SYSREQ35727)
THE CONSOLE SHALL BE CAPABLE OF PRODUCING OUTPUT LASER ENERGY AT A WAVELENGTH OF
[**]

This requirement traces TO SUBREQ36006: Wavelength


3.18.2 POWER               
TRACEABLE REQUIREMENT             VERSION: 6.2          (SYSREQ35728)
THE CONSOLE SHALL BE CAPABLE OF COUPLING LASER ENERGY [**]

[**]

This requirement traces TO SUBREQ36007: Power


3.18.3 MAX POWER ALLOWED     
TRACEABLE REQUIREMENT             VERSION: 2.4          (SYSREQ35729)
THE MAX POWER ALLOWED BY THE SETUP PARAMETERS SHALL BE [**]

This requirement traces TO SUBREQ36008: Max Power Allowed


3.18.4 AIMING BEAM 
TRACEABLE REQUIREMENT             VERSION: 1.6          (SYSREQ35731)
THERE WILL BE AN AIMING BEAM. [**]

This requirement traces TO SUBREQ36010: Red Aiming Beam


3.18.5 THERAPY DELIVERY DEVICE PARAMETERS        
TRACEABLE REQUIREMENT             VERSION: 9.0          (SYSREQ35733)

[**]

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

This requirement traces TO SUBREQ36013: Therapy Device Parameters


3.18.6 PRODUCT NAME               
DESIGN GUIDELINE        VERSION: 5.0          (SYSREQ35734)
THE CONSOLE SHALL BE LABELED “MODEL 60980: OPTIWAVE 980™ LASER CONSOLE”.


--------------------------------------------------------------------------------




 


3.18.7 SYSTEM COST TARGET       
DESIGN GUIDELINE        VERSION: 1.5          (SYSREQ35736)
THE MANUFACTURING COST OF THE DEVICE [**]

 


--------------------------------------------------------------------------------


 

Schedule 2.1(a)
Universal Functionality Specifications

The Universal Functionality Specifications shall mean the following changes to
the specifications set out as Exhibit A above:

Section 3.5.2.2.2 Delivery Device Number Format the word Endocardial will be
deleted and replaced with the word Universal

Section 3.18.5 Therapy Delivery Device Parameters the word Endocardial will be
deleted and replaced with the word Universal. Need to also change abbreviation
“(Endo)” to “(Uni)”

Section 3.18.5 Therapy Delivery Device Parameters under Power in W/cm2 the Range
of [**] is being replaced with [**]

Section 3.18.5 Therapy Delivery Device Parameters under Duration in Seconds the
Range of [**] is being replaced with [**]


--------------------------------------------------------------------------------




 

Schedule 2.4
Endo Handpiece Inventory

 

PLC Part #

 

Edwards
Part #

 

Description (Edwards)

 

Exp. Date

 

Qty on
Hand

 

PLC Cost $

 

PLC EXT Cost

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

$

[**]

 

$

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

$

[**]

 

$

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

$

[**]

 

$

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

$

[**]

 

$

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

$

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

$

[**]

 

 


--------------------------------------------------------------------------------




 

Schedule 3.12

Regulatory Approvals

1.               PLC shall file the 2005 Annual Laser Product Report with the
FDA

2.               PLC shall send a Notification Letter to the FDA transferring
ownership of the Laser and 510K from PLC to Edwards.

 


--------------------------------------------------------------------------------